Exhibit 10.3

 

 

 

CREDIT AGREEMENT

by and among

INDEPENDENCE CONTRACT DRILLING, INC., and

PATRIOT SARATOGA MERGER SUB, LLC,

each as an initial Borrower,

and following the consummation of the Merger,

INDEPENDENCE CONTRACT DRILLING, INC., and

ICD OPERATING LLC,

each as a Borrower,

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

U.S. BANK NATIONAL ASSOCIATION,

as Agent

Dated as of October 1, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

1.

 

DEFINITIONS AND CONSTRUCTION

     1    

1.1

 

Definitions

     1    

1.2

 

Accounting Terms

     41    

1.3

 

Code

     41    

1.4

 

Construction

     41    

1.5

 

Time References

     42    

1.6

 

Schedules and Exhibits

     42    

1.7

 

Pro Forma Calculation

     42  

2.

 

THE LOANS AND TERMS OF PAYMENT

     43    

2.1

 

The Loans

     43    

2.2

 

Payments; Prepayments

     44    

2.3

 

Promise to Pay; Promissory Notes

     48    

2.4

 

Interest Rates, Payments, and Calculations

     48    

2.5

 

Crediting Payments

     49    

2.6

 

Maintenance of Loan Account; Statements of Obligations

     49    

2.7

 

Fees

     50    

2.8

 

LIBOR Option

     50    

2.9

 

Capital Requirements

     53    

2.10

 

Joint and Several Liability of Borrowers

     54  

3.

 

CONDITIONS; TERM OF AGREEMENT

     57    

3.1

 

Conditions Precedent to the Extension of Credit

     57    

3.2

 

Conditions Precedent to Delayed Draw Term Loans

     57    

3.3

 

Effect of Maturity

     58  

4.

 

REPRESENTATIONS AND WARRANTIES

     58    

4.1

 

Due Organization and Qualification; Subsidiaries

     59    

4.2

 

Due Authorization; No Conflict

     59    

4.3

 

Governmental Consents

     60    

4.4

 

Binding Obligations; Perfected Liens

     60    

4.5

 

Title to Assets; No Encumbrances

     60    

4.6

 

Litigation

     61    

4.7

 

Compliance with Laws

     61    

4.8

 

No Material Adverse Effect

     61    

4.9

 

Solvency

     61    

4.10

 

Employee Benefits

     61    

4.11

 

Environmental Condition

     62    

4.12

 

Complete Disclosure

     63    

4.13

 

Patriot Act

     63    

4.14

 

Indebtedness

     63    

4.15

 

Payment of Taxes

     63    

4.16

 

Margin Stock

     64    

4.17

 

Governmental Regulation

     64    

4.18

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     64    

4.19

 

Employee and Labor Matters

     64  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             PAGE     4.20  

Leases

     65     4.21  

Location of Inventory

     65     4.22  

Inventory Records

     65     4.23  

Material Contracts

     65     4.24  

ABL Documents

     65  

5.

 

AFFIRMATIVE COVENANTS

     65    

5.1

 

Financial Statements, Reports, Certificates

     66    

5.2

 

Reporting

     66    

5.3

 

Existence

     66    

5.4

 

Maintenance of Properties

     66    

5.5

 

Taxes

     66    

5.6

 

Insurance

     66    

5.7

 

Inspection

     67    

5.8

 

Compliance with Laws

     67    

5.9

 

Environmental

     67    

5.10

 

Formation of Subsidiaries

     68    

5.11

 

Further Assurances; ABL Credit Enhancements

     69    

5.12

 

Compliance with ERISA and the IRC

     69    

5.13

 

Location of Inventory; Chief Executive Office

     70    

5.14

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     70    

5.15

 

Post-Closing Covenant

     70  

6.

 

NEGATIVE COVENANTS

     71    

6.1

 

Indebtedness

     71    

6.2

 

Liens

     71    

6.3

 

Restrictions on Fundamental Changes

     71    

6.4

 

Disposal of Assets

     72    

6.5

 

Nature of Business

     72    

6.6

 

Prepayments and Amendments

     72    

6.7

 

Restricted Payments

     73    

6.8

 

Accounting Methods

     73    

6.9

 

Investments

     73    

6.10

 

Transactions with Affiliates

     73    

6.11

 

Use of Proceeds

     74    

6.12

 

Limitation on Issuance of Equity Interests

     75    

6.13

 

Burdensome Agreements

     75    

6.14

 

Employee Benefits

     75  

7.

 

FINANCIAL COVENANTS

     76    

7.1

 

Liquidity

     76    

7.2

 

Fixed Charge Coverage Ratio

     76  

8.

 

EVENTS OF DEFAULT

     76     8.1  

Payments

     76     8.2  

Covenants

     76  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                PAGE       8.3     

Judgments

     77       8.4     

Voluntary Bankruptcy, etc.

     77       8.5     

Involuntary Bankruptcy, etc.

     77       8.6     

Default Under Other Agreements

     77       8.7     

Representations, etc.

     78       8.8     

Guaranty

     78       8.9     

Security Documents

     78       8.10     

Loan Documents

     78       8.11     

Change of Control

     78       8.12     

ERISA

     78       8.13     

Intercreditor Agreement

     79  

9.

   

RIGHTS AND REMEDIES

     79       9.1     

Rights and Remedies

     79       9.2     

Remedies Cumulative

     79  

10.

   

WAIVERS; INDEMNIFICATION

     79       10.1     

Demand; Protest; etc.

     79       10.2     

The Lender Group’s Liability for Collateral

     80       10.3     

Indemnification

     80  

11.

   

NOTICES

     81  

12.

   

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     82  

13.

   

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     84       13.1     

Assignments and Participations

     84       13.2     

Successors

     88  

14.

   

AMENDMENTS; WAIVERS

     88       14.1     

Amendments and Waivers

     88       14.2     

Replacement of Certain Lenders

     90       14.3     

No Waivers; Cumulative Remedies

     91  

15.

   

AGENT; THE LENDER GROUP

     91       15.1     

Appointment and Authorization of Agent

     91       15.2     

Delegation of Duties

     92       15.3     

Liability of Agent

     92       15.4     

Reliance by Agent

     92       15.5     

Notice of Default or Event of Default

     93       15.6     

Credit Decision

     93       15.7     

Costs and Expenses; Indemnification

     94       15.8     

Agent in Individual Capacity

     94       15.9     

Successor Agent

     95       15.10     

Lender in Individual Capacity

     95       15.11     

Collateral Matters

     95       15.12     

Restrictions on Actions by Lenders; Sharing of Payments

     97  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                PAGE       15.13     

Agency for Perfection

     98       15.14     

Payments by Agent to the Lenders

     98       15.15     

Concerning the Collateral and Related Loan Documents

     98       15.16     

Reports and Information

     98       15.17     

Several Obligations; No Liability

     98  

16.

   

WITHHOLDING TAXES

     99       16.1     

Payments

     99       16.2     

Exemptions

     100       16.3     

Reductions

     102       16.4     

Refunds

     102  

17.

   

GENERAL PROVISIONS

     103       17.1     

Effectiveness

     103       17.2     

Section Headings

     103       17.3     

Interpretation

     103       17.4     

Severability of Provisions

     103       17.5     

Debtor-Creditor Relationship

     103       17.6     

Counterparts; Electronic Execution

     103       17.7     

Revival and Reinstatement of Obligations; Certain Waivers

     104       17.8     

Confidentiality

     104       17.9     

Survival

     106       17.10     

Patriot Act; Due Diligence

     106       17.11     

Integration

     107       17.12     

ICD as Agent for Borrowers

     107       17.13     

Disclosure

     107       17.14     

Intercreditor Agreement

     108  

18.

   

AFFILIATED LENDER PROVISIONS

     108       18.1     

Affiliated Lender Representations, Warranties and Agreements

     108       18.2     

Additional Affiliated Lender Restrictions and Limitations

     108       18.3     

No Pro Rata Treatment

     109  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Compliance
Certificate Exhibit C    Form of LIBOR Notice Exhibit D    Form of Notice of
Borrowing Schedule A    Agent’s Account Schedule B    Authorized Persons
Schedule C    Commitments Schedule D    Designated Account Schedule P-1   
Permitted Investments Schedule P-2    Permitted Liens Schedule 3.1    Conditions
Precedent Schedule 4.1(b)    Capitalization of Loan Parties Schedule 4.1(c)   
Capitalization of Loan Parties’ Subsidiaries Schedule 4.1(d)    Subscriptions,
Options, Warrants, Calls Schedule 4.6(b)    Litigation Schedule 4.10    Employee
Benefits Schedule 4.11    Environmental Matters Schedule 4.14    Permitted
Indebtedness Schedule 4.21    Location of Inventory Schedule 4.23    Material
Contracts Schedule 5.1    Financial Statements, Reports, Certificates Schedule
5.2    Collateral Reporting Schedule 5.15    Post-Closing Schedule 6.5    Nature
of Business Schedule 6.13    Burdensome Agreements



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, is entered into as of October 1, 2018 by and among
INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation (“ICD”), and,
initially, PATRIOT SARATOGA MERGER SUB, LLC, a Delaware limited liability
company (“Merger Sub”), and, following consummation of the Merger (as defined
below), ICD OPERATING LLC, a Delaware limited liability company (as successor by
merger to Merger Sub) (“ICD Operating”; ICD, together with Merger Sub and/or ICD
Operating, as the context requires, each a “Borrower”, and collectively, the
“Borrowers”), the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), and
U.S. BANK NATIONAL ASSOCIATION, as administrative agent and collateral agent (in
such capacities, together with its successors and assigns in such capacities,
“Agent”).

RECITALS

A. ICD has formed Merger Sub for purposes of merging (the “Merger”) with and
into Sidewinder Drilling LLC, a Delaware limited liability company
(“Sidewinder”), with Sidewinder (and, after giving effect to the name change,
ICD Operating) being the surviving company and a wholly owned Subsidiary of ICD,
pursuant to that certain Agreement and Plan of Merger, dated as of July 18, 2018
(as modified, amended, restated or amended and restated from time to time in
accordance with the terms hereof, the “Merger Agreement”), by and among ICD,
Merger Sub, Sidewinder, and certain other parties thereto.

B. The Borrowers have requested that the Lenders extend credit to the Borrowers
under this Agreement in the form of (a) a term loan in the aggregate principal
amount equal to $130,000,000 (the “Term Loan”) on the Closing Date, the proceeds
of which shall be used to finance a portion of the consideration for the Merger
and to pay fees, commissions, expenses and costs related thereto and to repay
and refinance certain existing Indebtedness (as hereinafter defined) of
Sidewinder and ICD and (b) a delayed draw term loan facility in the aggregate
principal amount of up to $15,000,000, the proceeds of which shall be used in
accordance with Section 6.11.

C. The Lenders are willing to make available to the Borrowers the credit
facility described herein subject to, and on the terms and conditions set forth
in, this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“ABL Agent” means Wells Fargo Bank, National Association, in its capacity as
administrative agent under any of the ABL Documents, or any successor or
replacement administrative agent thereunder.

 



--------------------------------------------------------------------------------

“ABL Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, by and among the ABL Agent, the ABL Lenders, certain of the Borrowers,
as the initial borrowers, and the additional borrowers from time to time party
thereto, as the same may be subsequently amended, restated, refinanced,
replaced, extended, renewed or restructured in accordance with the provisions
hereof and the terms of the Intercreditor Agreement.

“ABL Documents” has the meaning provided in the Intercreditor Agreement.

“ABL Facility” means the credit facility made available to the Borrowers
pursuant to the ABL Credit Agreement.

“ABL Indebtedness” means Indebtedness under the ABL Documents.

“ABL Lenders” means the financial institutions party to the ABL Credit
Agreement, as lenders, and each of their successors and permitted assigns.

“ABL Priority Collateral” has the meaning provided in the Intercreditor
Agreement.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person the assets or Equity
Interests of which are acquired by a Loan Party or any of its Subsidiaries in a
Permitted Acquisition; provided, that such Indebtedness (a) is not secured by
Collateral, (b) was in existence prior to the date of such Permitted Acquisition
and (c) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.11 of
this Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.12 of
this Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of this Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.9(b) of this
Agreement.

“Affiliate” means, as applied to any Person, any other Person who Controls, is
Controlled by, or is under common Control with, such Person; provided, that for
purposes of Section 6.10 of this Agreement: (a) any Person which owns directly
or indirectly 5% or more of the Equity

 

2



--------------------------------------------------------------------------------

Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 5% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person. Notwithstanding the foregoing, solely for
purposes of Sections 4.18, 5.14, 13.1(a)(ii)(B), 13.1(e)(vi), and 15.6,
“Affiliate” shall not include any Affiliated Lender.

“Affiliated Lender” means each Lender that is (a) an Affiliate of ICD and/or
(b) an Affiliate of any Person that is an Affiliate of ICD.

“Affiliated Lender Adjustment Period” means any period during which Affiliated
Lenders, if any, hold less than a majority in principal amount of the Loans at
the time outstanding.

“Agent” has the meaning specified therefor in the preamble to this Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, successors
and assigns and the officers, direct and indirect owners, directors, employees,
agents, advisors, attorneys, controlling persons and members of each of the
foregoing.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A to
this Agreement (or such other Deposit Account of Agent that has been designated
as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by each Loan Party to Agent under the
Loan Documents and securing the Obligations.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Applicable Margin” means, at any time, (a) with respect to the calculation of
interest on any Base Rate Loan, 6.50%, and (b) with respect to the calculation
of interest on any LIBOR Rate Loan, 7.50%.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.2(b)(iii) of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A to this Agreement.

“Authorized Person” means any one of the individuals identified as an officer of
a Loan Party on Schedule B to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person in form and substance
reasonably acceptable to Agent.

“Availability” means, as of any date of determination, an amount equal to the
sum of (a) “Availability” (as defined in the ABL Credit Agreement as the same
may be amended, supplemented or otherwise modified from time to time in
compliance with the Intercreditor Agreement) as of such date and (b) the lesser
of (i) $5,000,000 and (ii) the Total DDTL Commitments as of such date; provided
in the case of this clause (b) that the conditions set forth in Section 3.2(a)
hereof could be satisfied as of such date.

“Available Amount” means, at any date, an amount determined on a cumulative
basis (including, for the avoidance of doubt, by deducting any negative amounts
from such amount) equal to, without duplication, (a) 50% of Consolidated Net
Income for each fiscal year of ICD commencing with the fiscal year ending
December 31, 2019 and ending prior to such date; minus (b) all amounts of the
Available Amount used to make Investments pursuant to clause (t) of the
definition of “Permitted Investments” after the Closing Date and prior to such
date; minus (c) the amount of all Investments made pursuant to clause (u) of the
definition of “Permitted Investments” after the Closing Date and prior to such
date; minus (d) all amounts of the Available Amount used to make Restricted
Payments pursuant to Section 6.7(e) after the Closing Date and prior to such
date; minus (e) all amounts of the Available Amount used to make payments or
distributions in respect of Indebtedness pursuant to Section 6.6(a) after the
Closing Date and prior to such date; provided that the aggregate amount of the
Available Amount shall not exceed $5,000,000 during any Measurement Period and
$15,000,000 during the term of this Agreement.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of
three months and shall be determined on a daily basis), plus one percentage
point, and (c) the rate of interest as publicly quoted from time to time by the
Wall Street Journal as the “prime rate” in the United States.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

4



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.8(c) of
this Agreement.

“Borrowing” shall mean and include (a) the incurrence of the Term Loan on the
Closing Date (or resulting from conversions on a given date thereafter) and
(b) the incurrence of any Delayed Draw Term Loan on a given date.

“Borrowing Base” has the meaning provided in the ABL Credit Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Called Principal” means the principal amount of the Loans that is to be prepaid
pursuant to Section 2.2(c), Section 2.2(d)(i) or Section 2.2(d)(ii) or has
become or is declared to be immediately due and payable pursuant to Section 9.1,
as the context requires.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, (c) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in a Loan Party or
any of its Subsidiaries which equity investment is made substantially
contemporaneously with the making of the expenditure, and (d) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding any Loan Party or any of its Affiliates) within one
hundred eighty (180) days of the date such expenditures are made.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or

 

5



--------------------------------------------------------------------------------

Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia or any United States branch of a
foreign bank having at the date of acquisition thereof combined capital and
surplus of not less than $1,000,000,000, (e) Deposit Accounts maintained with
(i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the full amount maintained with any such other bank is
insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations
of any commercial bank satisfying the requirements of clause (d) of this
definition or of any recognized securities dealer having combined capital and
surplus of not less than $1,000,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.

“Casualty Event” means any event that gives rise to the receipt by ICD or any of
its Subsidiaries of any insurance proceeds or condemnation awards in respect of
any assets or property thereof.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means that:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a

 

6



--------------------------------------------------------------------------------

person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than a majority of the equity
securities of ICD entitled to vote for members of the board of directors or
equivalent governing body of ICD on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);

(b) the passage of thirty (30) days from the date upon which any Person or two
or more Persons acting in concert, other than the Permitted Holders, shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of ICD, or control over the equity
securities of ICD entitled to vote for members of the board of directors or
equivalent governing body of ICD on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing more than a majority of the combined
voting power of such securities;

(c) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of ICD
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) ICD fails to own and control, directly or indirectly, 100% of the Equity
Interests of any other Loan Party, other than pursuant to transactions permitted
under Section 6.3; or

(e) the occurrence of any “Change of Control” as defined in the ABL Credit
Agreement.

“Closing Date” means the date of the making of the Term Loan under this
Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records or Equipment, in each
case, in form and substance reasonably satisfactory to the Required Lenders.

 

7



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, such Lender’s Term Loan
Commitment or DDTL Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B to this Agreement delivered by the chief financial officer or
treasurer of ICD to Agent and Lenders.

“Confidential Information” has the meaning specified therefor in Section 17.8(a)
of this Agreement.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries; provided, that when the term “Consolidated” is used herein in
reference to the Borrowers and their Subsidiaries, the term “Consolidated” shall
mean ICD and its Subsidiaries on a consolidated basis, with such consolidated
numbers then determined on a combined basis, all in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
or agreements governing hedging obligations, but excluding any non-cash or
deferred interest plus (b) the portion of rent expense with respect to such
period under Capital Lease Obligations that is treated as interest in accordance
with GAAP, in each case of or by the Borrowers and their Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the aggregate of the net income
(or loss) of the Borrowers and their Subsidiaries for such period, determined on
a Consolidated basis in accordance with GAAP; provided, however, that:

(a) any net after-tax extraordinary, nonrecurring or unusual gains or non-cash
losses shall be excluded;

(b) the Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(c) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
ICD) shall be excluded;

(d) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

 

8



--------------------------------------------------------------------------------

(e) the net income (or loss) for such period of any Person that is not a Loan
Party or a Subsidiary thereof or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to a Borrower or a Subsidiary thereof in respect of such period;

(f) (1) the non-cash portion of “straight-line” rent expense shall be excluded
and (2) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included;

(g) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded;

(h) the income (or loss) of any non-consolidated entity during such period in
which any other Person has a joint interest shall be excluded, except to the
extent of the amount of cash dividends or other distributions actually paid in
cash to any of ICD or its Subsidiaries during such period; and

(i) the income (or loss) of a Subsidiary (or any asset given pro forma
treatment) during such period and accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with ICD or any of its Subsidiaries
or that Person’s assets are acquired by ICD or any of its Subsidiaries shall be
excluded.

“Consolidated Non-cash Charges” means, with respect to the Borrowers and their
Subsidiaries for any period, the aggregate depreciation, amortization,
impairment, compensation, rent and other non-cash expenses of the Borrowers and
their Subsidiaries reducing Consolidated Net Income of such Person for such
period on a Consolidated basis and otherwise determined in accordance with GAAP
(including non-cash charges resulting from purchase accounting in connection
with any Acquisition or Disposition that is consummated after the Closing Date),
but excluding (a) any such charge which consists of or requires an accrual of,
or cash reserve for, anticipated cash charges for any future period and (b) the
non-cash impact of recording the change in fair value of any embedded
derivatives under ASC 815 and related interpretations as a result of the terms
of any agreement or instrument to which such Consolidated Non-cash Charges
relate.

“Consolidated Taxes” means, with respect to the Borrowers and their Subsidiaries
on a Consolidated basis for any period, provision for taxes based on income,
profits or capital, including, without limitation, state franchise and similar
taxes.

“Contribution and Exchange Agreement” means that certain Contribution, Exchange
and Restructuring Agreement, dated as of July 18, 2018, by and among the holders
of Indebtedness under the Existing First Lien Note Purchase Agreement, the
holders of Indebtedness under the Existing Second Lien Note Purchase Agreement,
Sidewinder, ICD, certain holders of Equity Interests of Sidewinder and certain
other parties thereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership, by contract, or otherwise, and the terms “Controlled by” or
“under common Control with” shall have correlative meanings.

 

9



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent and the Required Lenders, executed and delivered among a
Loan Party, Controlling Agent and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

“Controlling Agent” means (a) until the Discharge of ABL Priority Obligations,
the ABL Agent and (b) from the Discharge of ABL Priority Obligations, the Agent.

“Delayed Draw Term Loan” has the meaning specified therefor in Section 2.1(b) of
this Agreement.

“DDTL Commitment” means the obligation of each Lender to make a Delayed Draw
Term Loan to Borrowers pursuant to Section 2.1(b) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name in
Schedule C under the caption “Delayed Draw Term Loan Commitment”, as the same
shall be permanently reduced from time to time by the amount equal to each
Delayed Draw Term Loan that such Lender funds at each such time.

“DDTL Commitment Expiration Date” has the meaning specified therefor in
Section 2.1(b) of this Agreement.

“Declined Proceeds” has the meaning specified therefor in Section 2.2(f) of this
Agreement.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Discharge of ABL Priority Obligations” has the meaning provided in the
Intercreditor Agreement.

“Disposition” or “Dispose” means the sale (including any sale and leaseback
transaction), transfer, assignment, exclusive license, lease or other
disposition or conveyance (including by way of merger, consolidation, division,
liquidation or distribution) (whether in one transaction or in a series of
transactions) of any property by any Person, including (a) any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith and (b) any sale,
transfer, assignment, or other disposition of any Equity Interests of another
Person, but, for the avoidance of doubt, not the issuance by such Person of its
Equity Interests.

 

10



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans,
any Prepayment Premium, and all other Obligations that are accrued and payable),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provide for the scheduled
payments of dividends in cash, or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.

“Disqualified Institution” means, on any date, any Person designated by
Administrative Borrower as a “Disqualified Institution” (including direct
competitors of the Borrowers identified by name, and the successors of such
Persons) by written notice delivered to Lenders and Agent prior to July 17,
2018, including, in each case, any affiliate thereof identifiable on the basis
of its name; provided, that “Disqualified Institutions” shall exclude any Person
that Administrative Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to Lenders and Agent from time to time;
provided further, that in connection with any assignment or participation, the
Assignee or Participant with respect to such proposed assignment or
participation that is an investment bank, a commercial bank, a finance company,
a fund, or other similar Person or any affiliate thereof which has an economic
or equity interest in or is under common control with any such direct
competitor, and is not itself such a direct competitor of Borrowers or their
Subsidiaries, shall not be deemed to be a Disqualified Institution for the
purposes of this definition.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period and with respect to the
Borrowers and their Subsidiaries determined on a Consolidated basis in
accordance with GAAP:

(a) Consolidated Net Income, plus

 

11



--------------------------------------------------------------------------------

(b) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period (other than with respect to clause
(ix) below), each of the following items:

(i) income tax expense, net of tax refunds,

(ii) Consolidated Interest Charges,

(iii) Consolidated Non-cash Charges,

(iv) the amount of costs, expenses and fees paid to third parties during such
period in connection with the transactions contemplated hereby to occur on the
Closing Date and post-closing matters related thereto in an aggregate amount,
during the term of this Agreement, not to exceed $8,500,000,

(v) any premiums, expenses or charges (other than Consolidated Non-cash Charges)
related to any issuance or sale of Equity Interests, Investment, Acquisition,
Disposition or recapitalization permitted to be made hereunder (whether
consummated or not),

(vi) any non-cash costs or expense incurred pursuant to any management equity
plan or stock option plan or other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement,

(vii) the amount of any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary, net of any cash distributions made to such third
parties in such period,

(viii) any net after-tax extraordinary, nonrecurring or unusual losses
(including cash severance costs); provided that, solely with respect to cash
losses added back pursuant to this clause (viii), Borrowers shall deliver to the
Lenders supporting documentation reasonably satisfactory to the Required Lenders
in respect of such cash losses,

(ix) proceeds of business interruption insurance received in cash during such
period, to the extent not already included in Consolidated Net Income, and

(x) charges, losses or expenses to the extent indemnified, insured or reimbursed
by a third party not an affiliate of a Loan Party to the extent such
indemnification, insurance or reimbursement is actually received in cash for
such period, minus

(c) without duplication, (i) any net after-tax extraordinary, non-recurring or
unusual gains and any non-cash income or gain increasing Consolidated Net Income
for such period, excluding any such items to the extent they represent (1) the
reversal in such period of an accrual of, or reserve for, potential cash expense
in a prior period, (2) any non-cash gains with respect to cash actually received
in a prior period to the extent such cash

 

12



--------------------------------------------------------------------------------

did not increase Consolidated Net Income in a prior period or (3) items
representing ordinary course accruals of cash to be received in future periods;
plus (ii) any net gain from discontinued operations or net gains from the
disposal of discontinued operations to the extent increasing Consolidated Net
Income.

For the purposes of calculating EBITDA for any period of twelve consecutive
months (each, a “Reference Period”), if at any time during such Reference Period
(and on or after the Closing Date), any Loan Party or any of its Subsidiaries
shall have made a Permitted Acquisition or a Disposition permitted hereunder,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if any such Permitted Acquisition or Disposition (and any
increase or decrease in the component financial definitions used in the
calculation of EBITDA attributable to any Permitted Acquisition or Disposition)
occurred on the first day of such Reference Period.

“Eligible Assignee” means (a) a Lender, an Affiliate of any Lender or a Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof), or (b) a commercial bank insurance company, investment
or mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933); provided that no Disqualified
Institution shall be an Eligible Assignee.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of any Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party or any Subsidiary of any Loan Party, or any of their predecessors
in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

13



--------------------------------------------------------------------------------

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of such Loan Party or its Subsidiaries under
IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

“Excess Availability” has the meaning provided in the ABL Credit Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Subsidiary” means (a) any CFC or FSHCO, (b) any direct or indirect
Subsidiary of a Subsidiary that is a CFC or a FSHCO or (c) any Subsidiary with
respect to which, in the reasonable judgment of the Required Lenders and the
Borrowers, the burden or cost (including any adverse tax consequences) of
providing the guaranty shall outweigh the benefits to be obtained by the Lender
Group therefrom; provided that, notwithstanding the foregoing, no Subsidiary
that guarantees or otherwise becomes liable at any time, whether as a borrower
or an additional or co-borrower or otherwise, for or in respect of any
Indebtedness under the ABL Credit Agreement shall be an Excluded Subsidiary.

“Excluded Taxes” means (a) any Tax imposed on the net income or net profits of
any Lender, any Participant or any Recipient Agent (including any franchise
Taxes and branch profits Taxes), in each case (i) imposed by the jurisdiction
(or by any political subdivision or taxing authority thereof) in which such
Lender, Participant or Recipient Agent is organized or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender’s,

 

14



--------------------------------------------------------------------------------

Participant’s or Recipient Agent’s principal office or applicable lending office
is located or (ii) that are Other Connection Taxes, (b) Taxes that would not
have been imposed but for a Lender’s, Participant’s or Recipient Agent’s failure
to comply with the requirements of Section 16.2 of this Agreement, (c) any
United States federal withholding Taxes that would be imposed on amounts payable
to a Lender based upon the applicable withholding rate in effect at the time
such Lender becomes a party to this Agreement (or designates a new lending
office, other than a designation made at the request of a Loan Party), except
that Excluded Taxes shall not include (i) any amount that such Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
this Agreement, if any, with respect to such withholding Tax at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
and (ii) additional United States federal withholding taxes that may be imposed
after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (d) any withholding
Taxes imposed under FATCA.

“Existing Credit Agreements” means that certain (a) Credit Agreement, dated as
of November 15, 2017, between Sidewinder, as borrower, and Wells Fargo Bank,
National Association, as lender, and (b) Second Amended and Restated Credit
Agreement, dated as of July 14, 2017, among ICD, the lenders party thereto, and
CIT Finance LLC, as Administrative Agent and Collateral Agent, each as amended
prior to the date hereof.

“Existing Facilities” means (a) the Existing Credit Agreements, (b) the Existing
First Lien Note Purchase Agreement, and (c) the Existing Second Lien Note
Purchase Agreement.

“Existing First Lien Note Purchase Agreement” means that certain First Lien Note
Purchase Agreement, dated as of February 15, 2017, by and among Sidewinder, as
borrower, and the purchasers named therein, as amended prior to the date hereof.

“Existing Second Lien Note Purchase Agreement” means that certain Amended and
Restated Second Lien Note Purchase Agreement, dated as of February 15, 2017, by
and among Sidewinder, as borrower, and the purchasers named therein, as amended
prior to the date hereof.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC (or any amended or successor version
described above), and (c) any intergovernmental agreement entered into by the
United States (or any fiscal or regulatory legislation, rules, or practices
adopted pursuant to any such intergovernmental agreement entered into in
connection therewith) and a foreign government or one or more agencies thereof
to implement the foregoing and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to such published intergovernmental
agreement, treaty or convention.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

15



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

“Fee Letter” means that certain fee letter dated as of the date hereof, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Borrowers and their Subsidiaries determined on a Consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Consolidated Interest
Charges required to be paid (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Consolidated Interest Charges) during such
period, plus (b) scheduled principal payments in respect of Indebtedness that
are required to be paid during such period, plus (c) all amounts paid with
respect to Earn-Outs during such period.

“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to the Borrowers and their Subsidiaries determined on a Consolidated
basis in accordance with GAAP, the ratio of (a) EBITDA for the twelve month
period ending on such date, minus Unfinanced Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during the twelve
month period ending on such date, minus Consolidated Taxes (and for purposes of
determining compliance with Section 6.7(e), any Restricted Payment paid during
such period) paid in cash during the twelve (12) month period ending on such
date, to (b) Fixed Charges for the twelve (12) month period ending on such date.

For the purposes of calculating Fixed Charge Coverage Ratio for any Reference
Period, if at any time during such Reference Period (and after the Closing
Date), any Loan Party or any of its Subsidiaries shall have made a Permitted
Acquisition or Disposition, Fixed Charges and Unfinanced Capital Expenditures
for such Reference Period shall be calculated after giving pro forma effect
thereto or in such other manner acceptable to the Required Lenders as if any
such Permitted Acquisition or Disposition (and any increase or decrease in
EBITDA and the component financial definitions used therein attributable to any
Permitted Acquisition or Disposition) occurred on the first day of such
Reference Period.

“Flow of Funds Memorandum” means that certain Funds Flow Memorandum, dated
October 1, 2018, in form and substance reasonably satisfactory to Agent and the
Required Lenders, delivered by Borrowers to Agent and the Lenders.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

“FSHCO” means any Domestic Subsidiary substantially all of the assets of which
consist of Equity Interests of one or more CFCs.

“Funding Losses” has the meaning specified therefor in Section 2.8(b)(ii) of
this Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantors” means each Person that becomes a guarantor after the Closing Date
pursuant to Section 5.10 of this Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent and the Required Lenders, executed and delivered by each
of the Loan Parties to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“ICD” has the meaning specified therefor in the preamble to this Agreement.

“ICD Operating” has the meaning specified therefor in the recitals to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any Earn-Out or similar
obligations to the extent required to be recognized as a liability on the
balance sheet of such Person under GAAP, (f) all monetary obligations of such
Person owing under Hedge Agreements (which amount shall be calculated based on
the amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, and (h) any obligation of such Person guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement executed and delivered by each Loan Party and each of its
Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent and the Required Lenders.

 

18



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the intercreditor agreement, dated as of the
Closing Date, by and among the Agent, the ABL Agent, the other agents party
thereto (if any), and the Loan Parties, as may be amended, supplemented, waived
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers and their Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending three (3) months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is three (3) months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding bona fide accounts receivable arising
in the ordinary course of business), or acquisitions of Indebtedness, Equity
Interests, or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. For purposes of covenant compliance, the amount of any
outstanding Investment shall be the amount actually invested, without adjustment
for subsequent increases or decreases in the value, or write-ups, write-downs,
or write-offs of such Investment, net of any repayments thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Lender” has the meaning set forth in the preamble to this Agreement, and shall
include any other Person made a party to this Agreement pursuant to the
provisions of Section 13.1 of this Agreement and “Lenders” means each of the
Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) reasonable documented out-of-pocket fees or charges paid or
incurred by Agent in connection with the Lender Group’s transactions with each
Loan Party and its Subsidiaries under any of the Loan Documents,

 

19



--------------------------------------------------------------------------------

including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Agent’s customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, (d) reasonable, documented out-of-pocket
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (e) Agent’s and Lenders’ reasonable, documented out-of-pocket costs
and expenses (including reasonable and documented attorneys’ fees and expenses)
relative to third party claims or any other lawsuit or adverse proceeding paid
or incurred, whether in enforcing or defending the Loan Documents or otherwise
in connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Subsidiaries, (f) Agent’s and each Lender’s reasonable and
documented costs and expenses (including reasonable and documented attorneys’
fees and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), or amending,
waiving, or modifying the Loan Documents, irrespective of whether such
amendments, waivers or modifications become effective, and (g) Agent’s and each
Lender’s reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral (provided, that, in
each case, the fees and expenses of counsel that shall constitute Lender Group
Expenses shall in any event be limited to one primary counsel to Agent, one
primary counsel to the Lenders, taken as a whole, one local counsel to Agent and
Lenders taken as a whole in each reasonably necessary jurisdiction, one
specialty counsel to Agent and Lenders taken as a whole in each reasonably
necessary specialty area, and one or more additional counsel in each relevant
jurisdiction for those Lenders similarly situated solely in the case of an
actual or potential conflict of interest).

“Lender Group Representatives” has the meaning specified therefor in
Section 17.8(a) of this Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, successors and assigns and the officers, direct
and indirect owners, directors, employees, agents, advisors, attorneys,
controlling persons and members of each of the foregoing.

“LIBOR Deadline” has the meaning specified therefor in Section 2.8(b)(i) of this
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit C to this
Agreement.

 

20



--------------------------------------------------------------------------------

“LIBOR Option” has the meaning specified therefor in Section 2.8(a) of this
Agreement.

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below 1.50%, then the rate shall be deemed to be
1.50%). Each determination of the LIBOR Rate shall be made by the Agent and
shall be conclusive in the absence of manifest error.

If at any time Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in Section 2.8(d) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in Section 2.8(d) have not arisen but the supervisor for
the administrator of the LIBOR Rate or a Governmental Authority having
jurisdiction over Agent has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be used for determining interest
rates for loans in Dollars, then the LIBOR Rate shall be (x) replaced by a
comparable successor rate that is, at such time, broadly accepted by the
syndicated loan market in Dollars in lieu of the LIBOR Rate set forth herein as
determined by Agent or (y) if no such broadly accepted comparable successor rate
exists at such time, a successor index rate as Agent may reasonably determine,
and Agent and the Borrowers shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Any such amendment shall become effective at
5:00 p.m. on the fifth Business Day after Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, the
Required Lenders have delivered to Agent written notice that such Required
Lenders do not accept such amendment.

“LIBOR Rate Loan” means a Loan that bears interest at a rate determined by
reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Liquidity” means, as of any date of determination, the sum of (a) Availability
and (b) unrestricted cash and Cash Equivalents of the Loan Parties that are
deposited in a Deposit Account or Securities Account, as applicable, subject to
a Control Agreement (to the extent required to be subject to a Control Agreement
pursuant to Section 5.10 or Section 5.11) as of such date.

“Loan” means the Term Loans, the Delayed Draw Term Loans and any other extension
of credit by a Lender to Borrowers under Article 2.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Control Agreements, any Collateral
Access Agreement, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, the Intercreditor Agreement, any Note or
Notes executed by Borrowers in connection with this Agreement and payable to any
member of the Lender Group, any Mortgage, any copyright security agreement, any
patent security agreement, any trademark security agreement, and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and any member of the Lender Group in connection with
this Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, results of operations, properties,
assets or liabilities of the Loan Parties and their Subsidiaries, taken as a
whole, (b) a material impairment of the rights and remedies of the Agent or any
Lender under the Loan Documents (including, without limitation, the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral), or
of the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents, (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Loan Parties,
taken as a whole, of the Loan Documents, or (d) a material adverse change in, or
a material adverse effect upon, the enforceability or priority of Agent’s Liens
with respect to all or a material portion of the Collateral.

“Material Contract” means, with respect to any Person, each contract (other than
a Loan Document) to which such Person is a party as to which the breach,
non-performance, or cancellation by any party thereto would have a Material
Adverse Effect.

“Maturity Date” means October 1, 2023.

“Maximum Credit” has the meaning provided in the ABL Credit Agreement.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive fiscal quarter period for which financial
statements were required to have been delivered pursuant to the terms of this
Agreement.

“Merger” has the meaning specified therefor in the recitals to this Agreement.

“Merger Agreement” has the meaning specified therefor in the recitals to this
Agreement.

“Merger Sub” has the meaning specified therefor in the recitals to this
Agreement.

“Moody’s” has the meaning specified therefor in the definition of “Cash
Equivalents”.

“Mortgages” means, collectively, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages and leasehold deeds of trust encumbering
the material Real Property of the Borrowers or any of the other Loan Parties for
the benefit of Agent and the Lenders as security for Obligations, in each case,
in form and substance reasonably satisfactory to the Required Lenders.

 

22



--------------------------------------------------------------------------------

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Net Cash Proceeds” means

(a) with respect to any Disposition by any Loan Party or any of its Subsidiaries
of assets or any Casualty Event, the amount of cash proceeds received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of such Loan Party or
such Subsidiary, in connection therewith after deducting therefrom only (a) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (i) Indebtedness owing to Agent or any Lender under this Agreement or the
other Loan Documents and (ii) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such
Disposition, (b) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party or such Subsidiary in connection with
such Disposition or Casualty Event, (c) taxes paid or payable to any taxing
authorities by such Loan Party or such Subsidiary in connection with such
Disposition or Casualty Event, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of any Loan Party
or any of its Subsidiaries, and are properly attributable to such transaction,
and (d) all amounts that are set aside as a reserve (i) for adjustments in
respect of the purchase price of such assets, (ii) for any liabilities
associated with such Disposition or Casualty Event, to the extent such reserve
is required by GAAP, and (iii) for the payment of unassumed liabilities relating
to the assets Disposed of at the time of, or within 30 days after, the date of
such Disposition, to the extent that in each case the funds described above in
this clause (d) are (x) deposited into escrow with a third party escrow agent or
set aside in a separate Deposit Account that is subject to a Control Agreement
in favor of the Controlling Agent, and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.2(d) of this Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; provided that, ICD and its Subsidiaries shall be entitled to reinvest
any part of such proceeds (other than proceeds received in connection with the
sale or other Disposition of Rig Fleet Equipment), in assets (other than current
assets) useful for its business within 365 days of such receipt, and such
portion of such proceeds shall not constitute Net Cash Proceeds except to the
extent such proceeds are not so used within 365 days of such receipt; provided,
however, that no proceeds (other than proceeds received in connection with the
sale or other Disposition of Rig Fleet Equipment) realized in (x) a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such proceeds net of the amounts described in clauses (a) through (d)
above shall exceed $1,000,000 (it being understood and agreed that transactions
involving the same types of assets (A) during a defined time period or frequency
or (B) with the same transferees shall constitute a series of related
transactions), and (y) all such transactions shall constitute Net Cash Proceeds
unless such proceeds net of the amounts described in clauses (a) through (d)
above shall exceed $5,000,000 in the aggregate, and

 

23



--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by ICD or
any of its Subsidiaries of any Indebtedness, net of all taxes paid or reasonably
estimated to be payable as a result thereof and fees (including investment
banking fees and discounts), commissions, costs and other expenses, in each case
incurred in connection with such incurrence, issuance or sale.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.1 of
this Agreement.

“Notes” means the promissory notes of each Borrower payable to the order of the
applicable Lender evidencing the applicable Loan made by such Lender, in form
and substance satisfactory to such Lender.

“Notice of Borrowing” shall have the meaning set forth in Section 3.2(b).

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal, within the meaning of Section 4201 of ERISA, of any Loan
Party or ERISA Affiliate from a Multiemployer Plan, (h) any event or condition
that results in the reorganization or insolvency of a Multiemployer Plan under
Sections of ERISA, (i) any event or condition that results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (j) any Pension Plan being in “at risk status”
within the meaning of IRC Section 430(i), (k) any Multiemployer Plan being in
“endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is or is
reasonably expected to be insolvent or in reorganization within the meaning of
Title IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA
Affiliate incurring a substantial cessation of operations within the meaning of
ERISA Section 4062(e), (m) an “accumulated funding deficiency” within the
meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of
ERISA) or the failure of any Pension Plan to meet the minimum funding standards
within the meaning of the IRC or ERISA (including Section 412 of the IRC or
Section 302 of ERISA), in each case, whether or not waived, (n) the filing of an
application for a waiver of the minimum funding standards within the meaning of
the IRC or ERISA (including

 

24



--------------------------------------------------------------------------------

Section 412 of the IRC or Section 302 of ERISA) with respect to any Pension
Plan, (o) the failure to make by its due date a required payment or contribution
with respect to any Pension Plan or Multiemployer Plan, (p) any event that
results in or could reasonably be expected to result in a material liability by
a Loan Party pursuant to Title I of ERISA or the excise tax provisions of the
IRC relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a material liability to any Loan Party or
ERISA Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC,
or (q) any of the foregoing is reasonably likely to occur in the following 30
days.

“Obligations” means all loans (including the Loans), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to letters of credit (irrespective of whether
contingent), premiums (including, without limitation, Prepayment Premium),
Funding Losses, if any, liabilities (including all amounts charged to the Loan
Account pursuant to this Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Loans,
(ii) interest accrued on the Loans, (iii) Lender Group Expenses, (iv) fees
payable under this Agreement or any of the other Loan Documents, and
(v) indemnities and other amounts payable by any Loan Party under any Loan
Document. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

“Other Connection Taxes” means, with respect to any Lender, Participant or
Recipient Agent, Taxes imposed as a result of a present or former connection
between such Lender, Participant or Recipient Agent and the jurisdiction or
taxing authority imposing the Tax (other than any such connection arising solely
from such Lender or such Participant having executed, delivered or performed its
obligations or received payment under, or enforced its rights or remedies under
this Agreement or any other Loan Document).

 

25



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar excise or other Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment the following:

(a) as of the date of any such transaction or payment, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;

(b) as of the date of any such transaction or payment, and after giving effect
thereto, either:

(i) the Excess Availability for the immediately preceding thirty
(30) consecutive day period shall be not less twenty-five percent (25%) of the
Maximum Credit and, after giving effect to the transaction or payment, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment or transaction, the Excess Availability shall be not
less than such amount; or

(ii) both (A) the Excess Availability for the immediately preceding thirty
(30) consecutive day period shall be not less than twenty percent (20%) of the
Maximum Credit and, after giving effect to the transaction or payment, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment or transaction, the Excess Availability shall be not
less than such amount, and (B) as of the date of any such transaction or
payment, and after giving effect thereto, on a pro forma basis, the Fixed Charge
Coverage Ratio of ICD and its Subsidiaries for the immediately preceding twelve
(12) consecutive fiscal months ending on the last day of the applicable fiscal
period prior to the date of such payment or transaction for which the Lenders
have received financial statements shall be at least 1.00 to 1.00; and

(c) the Lenders shall have received a certificate of an Authorized Person of the
Administrative Borrower certifying as to compliance with the preceding clauses
and demonstrating (in reasonable detail) the calculations required thereby.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

 

26



--------------------------------------------------------------------------------

“Perfection Certificate” means that certain Perfection Certificate, dated as of
the date hereof, by each Loan Party in favor of the Agent, in form and substance
satisfactory to the Agent and the Required Lenders.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition,

(b) after giving pro forma effect to such Acquisition, the Loan Parties shall
have complied with their obligations in Section 7,

(c) such Acquisition shall have been approved by the Board of Directors of the
Person which is the subject of such Acquisition and such Person shall not have
announced that it will oppose such Acquisition or shall not have commenced any
action which alleges that such Acquisition shall violate applicable Law,

(d) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness,

(e) Borrowers have provided Lenders with its due diligence package relative to
the proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the one year period following the date
of the proposed Acquisition, on a quarter by quarter basis), in form (including
as to scope and underlying assumptions) reasonably satisfactory to the Required
Lenders; provided that such due diligence package shall only be required to be
delivered by Borrowers for Acquisitions with a Purchase Price in excess of
$5,000,000,

(f) Borrowers have provided Lenders with written notice of the proposed
Acquisition at least fifteen (15) Business Days prior to the anticipated closing
date of the proposed Acquisition and, not later than five (5) Business Days
prior to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to the
Required Lenders,

(g) the assets being acquired (other than a de minimis amount of assets in
relation to the total assets of the Borrowers and their Subsidiaries), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

 

27



--------------------------------------------------------------------------------

(i) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.10 or Section 5.11 of this Agreement, as applicable, of this Agreement
and, in the case of an acquisition of Equity Interests, the Person whose Equity
Interests are acquired shall become a Loan Party and the applicable Loan Party
shall have demonstrated to the Lenders that the new Loan Parties have received
consideration sufficient to make the joinder documents binding and enforceable
against such new Loan Parties, and

(j) the aggregate cash Purchase Price paid by or on behalf of the Borrowers and
their Subsidiaries for any such Acquisition (excluding any Acquisition funded
solely with the proceeds of equity contributions), when aggregated with the
aggregate cash Purchase Price paid by or on behalf of the Borrowers and their
Subsidiaries for all other Acquisitions made by the Borrowers and their
Subsidiaries in accordance with this definition, shall not exceed $25,000,000.

“Permitted Discretion” means, with respect to any Person, a determination or
judgment by such Person made exercising reasonable (from the perspective of a
secured asset-based lender) credit or business judgment in good faith.

“Permitted Dispositions” means:

(a) sales, abandonment, or other Dispositions of Equipment (excluding Rig Fleet
Equipment) that is substantially worn, damaged, or obsolete or no longer used or
useful in the ordinary course of business and leases or subleases of Real
Property not useful in the conduct of the business of the Loan Parties and their
Subsidiaries,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the ordinary course of business,

 

28



--------------------------------------------------------------------------------

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrowers,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Loan Party or any
of its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of any Loan
Party that is not a Loan Party to any other Subsidiary of any Loan Party,

(o) dispositions of Equipment (excluding Rig Fleet Equipment) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the Net Cash Proceeds of such disposition are
applied within 365 days following the applicable Loan Party’s or Subsidiary’s
receipt of such Net Cash Proceeds to the purchase price of Equipment useful in
the Loan Parties’ business; provided, that (A) to the extent the property being
transferred constitutes Collateral, such replacement property shall constitute
Collateral, (B) the applicable Loan Party or its Subsidiary receives at least
the fair market value of the assets so disposed, and (C) if all or any portion
of such Net Cash Proceeds is not so reinvested within such 365-day period, an
amount equal to such remaining portion shall be applied within five (5) Business
Days of the last day of such 365-day period in accordance with
Section 2.2(d)(i),

(p) sales or other dispositions of Rig Fleet Equipment not to exceed $25,000,000
in the aggregate in any fiscal year, so long as (i) no Default or Event of
Default has occurred and is continuing or would immediately result therefrom,
and (ii) each such sale or disposition is in an arm’s-length transaction with a
third party and the applicable Loan Party or its Subsidiary receives at least
the fair market value of the assets so disposed,

(q) sales or other dispositions of assets (excluding Rig Fleet Equipment, other
Equipment and, except as permitted by clause (f) above, the sale or discount of
accounts receivable) not otherwise permitted in clauses (a) through (q) above so
long as (i) no Default or Event of Default has occurred and is continuing or
would immediately result therefrom, (ii) each such sale or disposition is in an
arm’s-length transaction and the applicable Loan Party or its Subsidiary
receives at least the fair market value of the assets so disposed, and (iii) the
consideration received by the applicable Loan Party or its Subsidiary consists
of at least 75% cash and Cash Equivalents and is paid at the time of the closing
of such sale or disposition, and

 

29



--------------------------------------------------------------------------------

(r) sales or other dispositions of assets (excluding Rig Fleet Equipment and,
except as permitted by clause (f) above, the sale or discount of accounts
receivable) not otherwise permitted in clauses (a) through (q) above not
exceeding $5,000,000 during the term of this Agreement.

“Permitted Holder” means MSD PCOF Partners IV, LLC and its Affiliates.

“Permitted Indebtedness” means:

(a) Indebtedness in respect of the Obligations,

(b) Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations, and
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,

(f) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management services,

(g) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(h) to the extent constituting Indebtedness, Permitted Investments,

(i) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(j) unsecured Indebtedness of any Loan Party or its Subsidiaries, in an
aggregate outstanding amount not to exceed $10,000,000, in respect of Earn-Outs
owing to sellers of assets or Equity Interests to such Loan Party or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to the Required Lenders,

 

30



--------------------------------------------------------------------------------

(k) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(l) unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of ICD that
has been issued to such Persons permitted by Section 6.7,

(m) Indebtedness under the ABL Documents and, to the extent not prohibited by
the Intercreditor Agreement, any Refinancing Indebtedness thereof, in each case
in an aggregate principal amount not to exceed the ABL Cap (as defined in the
Intercreditor Agreement),

(n) Indebtedness owed to any Person to finance property, casualty, liability or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(o) the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party’s or such Subsidiary’s operations and not for speculative purposes,

(p) unsecured Acquired Indebtedness in an amount not to exceed $15,000,000
outstanding at any one time so long as (i) the aggregate annual amortization
with respect to such Acquired Indebtedness does not exceed 2.5% of the principal
amount of such Acquired Indebtedness and (ii) such Acquired Indebtedness does
not have any principal payments being made prior to the date that is six
(6) months after the Maturity Date, and

(q) any other unsecured Indebtedness incurred by any Loan Party or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $15,000,000.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, and (c) a
Subsidiary of a Loan Party that is not a Loan Party to a Loan Party, so long as
(i) the parties thereto are party to an Intercompany Subordination Agreement and
(ii) in the case of clause (c), such Indebtedness is permitted by clause (m) of
the definition of “Permitted Indebtedness”.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

 

31



--------------------------------------------------------------------------------

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases and acquisitions of Inventory,
supplies, materials, equipment, goods, services, contract rights, or licenses or
leases of intellectual property, in each case, in the ordinary course of
business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,

(f) guarantees permitted under the definition of “Permitted Indebtedness”,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of a
Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in ICD so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in ICD, and (ii) loans and advances
to employees and officers of a Loan Party or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $1,000,000 at any one time,

(k) Permitted Acquisitions,

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of ICD),

(m) Investments resulting from entering into (i) bank product agreements or
(ii) Hedge Agreements permitted by clause (o) of the definition of “Permitted
Indebtedness”,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

 

32



--------------------------------------------------------------------------------

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(p) Investments consisting of non-cash consideration received in connection with
Permitted Dispositions, so long as the non-cash consideration received in
connection with any Permitted Disposition does not exceed 25% of the total
consideration received in connection with such Permitted Disposition,

(q) Investments consisting of the licensing or contribution of intellectual
property, in each case, on a non-exclusive basis, pursuant to joint marketing
arrangements with other Persons,

(r) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited hereunder,

(s) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of any
Loan Party or any of its Subsidiaries,

(t) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$5,000,000, and

(u) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in the form of cash in an aggregate
amount not to exceed the portion, if any, of the Available Amount that the Loan
Parties elect to apply to this clause (u), such election to be specified in a
written notice of an Authorized Person of the Administrative Borrower
calculating in reasonable detail the amount of the Available Amount immediately
prior to such election and the amount thereof to be so applied.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,

(d) Liens set forth on Schedule P-2 to this Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to this Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

 

33



--------------------------------------------------------------------------------

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) Liens on fixed or capital assets or the interests of lessors under Capital
Leases permitted under clause (c) of the definition of “Permitted Indebtedness”
and so long as (i) such Lien attaches only to the fixed asset purchased or
acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the fixed asset purchased or acquired
or any Refinancing Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure ICD’s and its Subsidiaries’ obligations
in connection with worker’s compensation or other unemployment insurance,

(i) Liens on amounts deposited to secure ICD’s and its Subsidiaries’ obligations
in connection with the making or entering into of bids, tenders, or leases in
the ordinary course of business and not in connection with the borrowing of
money,

(j) Liens on amounts deposited to secure ICD’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens solely on any cash earnest money deposits made by a Loan Party or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

(p) Liens on Collateral securing the Indebtedness permitted under clauses (f),
(m) or (o) of the definition of “Permitted Indebtedness” to the extent such
Liens are subject to the Intercreditor Agreement, and

 

34



--------------------------------------------------------------------------------

(q) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
(i) such financing is permitted under clause (n) the definition of “Permitted
Indebtedness” and (ii) the aggregate amount of Indebtedness secured by such
Liens does not exceed $5,000,000.

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent and the Required Lenders
are satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) at the time of, or within 60 days after, the acquisition of any
fixed assets (other than Rig Fleet Equipment) for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding not in excess of $15,000,000 at any one time.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.8(c) of this
Agreement.

“Prepayment Premium” means as of any Settlement Date, an amount equal to the
percentage of the Called Principal of the Loans set forth in the table below
opposite the applicable period in which a prepayment occurs:

 

Period

  

Percentage of Called

Principal of the Loans

The date following the Closing Date through and including the second anniversary
of the Closing Date    2% The date following the second anniversary of the
Closing Date through and including the third anniversary of the Closing Date   
1% At all times after the third anniversary of the Closing Date    0%

 

35



--------------------------------------------------------------------------------

“Projections” means Borrowers’, on a Consolidated basis, forecasted (a) balance
sheets, (b) profit and loss statements, and (c) cash flow statements, all
prepared on a basis consistent with Borrowers’ historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.

“Pro Rata Share” means with respect to each Lender, as of any date of
determination, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the applicable Loan or
Loans of such Lender on such date and the denominator of which is the amount of
the applicable Loan or Loans on such date.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
maximum amount of Earn-Outs), paid or delivered by a Loan Party or one of its
Subsidiaries in connection with such Acquisition (whether paid at the closing
thereof or payable thereafter and whether fixed or contingent), but excluding
therefrom (a) any cash of the seller and its Affiliates used to fund any portion
of such consideration, and (b) any cash or Cash Equivalents acquired in
connection with such Acquisition.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
ICD (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

“Recipient Agent” means an agent that receives payments on behalf of the Lenders
and the Participants.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” has the meaning set forth in the definition of “EBITDA”.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness (other than Indebtedness in respect of the Obligations) so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor (except in the case of ABL Indebtedness) are they on terms or
conditions that, taken as a whole, are or could reasonably be expected to be
materially adverse to the interests of the Lenders, nor (in the case of ABL
Indebtedness) are they on terms and conditions which contravene the
Intercreditor Agreement,

 

36



--------------------------------------------------------------------------------

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment and/or lien priority to the Obligations, then
the terms and conditions of the refinancing, renewal, or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness,

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

(e) if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured,

(f) if the Indebtedness (other than ABL Indebtedness) that is refinanced,
renewed, or extended was secured (i) such refinancing, renewal, or extension
shall be secured by the same or less collateral as secured such refinanced,
renewed or extended Indebtedness on terms no less favorable to Agent or the
Lender Group and (ii) the Liens securing such refinancing, renewal or extension
shall not have a priority more senior than the Liens securing such Indebtedness
that is refinanced, renewed or extended, and

(g) if the Indebtedness that is refinanced, renewed or extended was ABL
Indebtedness, the Liens securing such refinancing, renewal or extension shall be
subject to the Intercreditor Agreement.

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.9(b) of
this Agreement.

“Replacement Notice” has the meaning specified therefor in Section 14.2 of this
Agreement.

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

 

37



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the aggregate outstanding principal amount of the Loans at such
time.

“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by ICD or any of its Subsidiaries (including any
payment in connection with any merger or consolidation involving such Person) or
to the direct or indirect holders of Equity Interests issued by ICD or any of
its Subsidiaries (other than dividends or distributions payable in Qualified
Equity Interests issued by ICD or any of its Subsidiaries), (b) any purchase,
redemption, making of any sinking fund or similar payment, or other acquisition
or retirement for value (including in connection with any merger or
consolidation involving such Person) any Equity Interests issued by ICD or any
of its Subsidiaries, or (c) any making of any payment to retire, or to obtain
the surrender of, any outstanding warrants, options, or other rights to acquire
Equity Interests of ICD or any of its Subsidiaries now or hereafter outstanding.

“Rig” means any land-based drilling and workover rig owned by any Loan Party,
together with all Rig Accessories that are installed on or affixed to such Rig.

“Rig Accessories” means pumps, drilling equipment, machinery, equipment,
forklifts, bulldozers and other parts necessary or useful for the drilling
operation of any Rig.

“Rig Fleet Equipment” means any Loan Party’s Rigs and partial Rigs and Equipment
related to such Rigs and partial Rigs.

“Sanctioned Entity” means (a) a country, territory or region or a government of
a country, territory or region, (b) an agency of the government of a country,
territory or region (c) an organization directly or indirectly controlled by a
country, territory or region or its government, or (d) a Person resident in or
determined to be resident in a country, territory or region in each case of
clauses (a) through (d) that is a target of Sanctions, including a target of any
country, territory or region sanctions program administered and enforced by
OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes, anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 

38



--------------------------------------------------------------------------------

“S&P” has the meaning specified therefor in the definition of “Cash
Equivalents”.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Settlement Date” means, with respect to any Called Principal of the Loans, the
date on which such Called Principal is to be prepaid pursuant to Section 2.2(c)
or Section 2.2(d)(i) or has become or is declared to be immediately due and
payable pursuant to Section 9.1, as the context requires.

“Sidewinder” has the meaning specified therefor in the recitals to this
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Merger Agreement Representations” means the representations made by
or on behalf of Sidewinder, its Subsidiaries and their respective businesses in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that Merger Sub (or any of its applicable Affiliates) has the
right to terminate its (or their) obligations under the Merger Agreement or
decline to consummate the Merger as a result of the breach of such
representations.

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a)(ii), 4.2(b)(i) (as it relates to no conflict with the
Governing Documents of any Loan Party and laws or regulations applicable to any
Loan Party), 4.2(b)(ii) (as it relates to no conflict with Material Contracts
that relate to Indebtedness), 4.2(a) and 4.4(a) (in each case, as it relates to
the due authorization, execution, delivery and performance of the Loan Documents
and enforceability thereof), 4.4(b), 4.9, 4.13(b), 4.16, 4.17 and 4.18 (solely
as to the last sentence thereof).

 

39



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or additions to tax with respect thereto.

“Term Loan” has the meaning specified therefor in the recitals to this
Agreement.

“Term Loan Commitment” means the obligation of each Lender to make a Term Loan
to Borrowers pursuant to Section 2.1(a) in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule C under the
caption “Term Loan Commitment”.

“Term Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

“Total DDTL Commitment” means the sum of the DDTL Commitments. On the Closing
Date, the Total DDTL Commitment shall be $15,000,000 as set forth on Schedule C.

“Total Net Leverage Ratio” means as of any date of determination, the ratio of
(a) (i) the aggregate principal amount of Indebtedness of the Borrowers and
their Subsidiaries on a Consolidated basis outstanding on such date, in an
amount that would be reflected on a balance sheet prepared as of such date on a
Consolidated basis in accordance with GAAP minus (ii) the aggregate amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is deposited in
a Deposit Account or Securities Account, as applicable, subject to a Control
Agreement as of such date, not to exceed $10,000,000, as included on the
Consolidated balance sheet of the Borrowers and their Subsidiaries as of such
date to (b) EBITDA for the latest Measurement Period ending prior to such date,
calculated for ICD on a Consolidated basis.

“Trigger Period” means a period (a) commencing on the first date that
Availability is less than $5,000,000 at any time that a Delayed Draw Term Loan
is outstanding and (b) ending on the earlier of the date on which
(i) Availability equals or exceeds $5,000,000 for thirty (30) consecutive days,
as certified by Borrowers to the Lenders in a certificate in form and substance
reasonably satisfactory to the Required Lenders and (ii) no Delayed Draw Term
Loans remain outstanding and all DDTL Commitments have terminated.

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any revolving loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

“United States” means the United States of America.

“Unused DDTL Commitment Fee” shall have the meaning set forth in Section 2.7(b).

 

40



--------------------------------------------------------------------------------

“Voidable Transfer” has the meaning specified therefor in Section 17.7 of this
Agreement.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Administrative Borrower
notifies Agent that the Borrowers request an amendment to any provision hereof
to eliminate the effect of any Accounting Change occurring after the Closing
Date or in the application thereof on the operation of such provision (or if
Agent notifies Administrative Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent, Lenders, the Borrowers agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Loan Parties after such Accounting
Change conform as nearly as possible to their respective positions immediately
before such Accounting Change took effect and, until any such amendments have
been agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Notwithstanding anything to the contrary contained herein,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein (including, without limitation, any
financial covenants set forth in Section 7) shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board’s Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, (b) the term “unqualified opinion” as
used herein to refer to opinions or reports provided by accountants shall mean
an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit, and (c) leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the annual audited financial statements
delivered to the Agent and Lenders prior to the Closing Date for the fiscal year
ended December 31, 2017 for all purposes of this Agreement, notwithstanding any
Accounting Change relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such Accounting Changes, as provided
for above.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other

 

41



--------------------------------------------------------------------------------

Loan Document refer to this Agreement or such other Loan Document, as the case
may be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, the Loans,
together with the payment of any premium (including, without limitation, any
Prepayment Premium) and Funding Losses applicable to the repayment of the Loans,
(ii) all Lender Group Expenses that have accrued and are unpaid regardless of
whether demand has been made therefor, and (iii) all fees or charges that have
accrued hereunder or under any other Loan Document and are unpaid, (b) the
receipt by Agent of cash collateral in order to secure any other contingent
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to Agent or a Lender
at such time that are reasonably expected to result in any loss, cost, damage,
or expense (including attorneys’ fees and legal expenses), such cash collateral
to be in such amount as Agent reasonably determines is appropriate to secure
such contingent Obligations, and (c) the payment or repayment in full in
immediately available funds of all other outstanding Obligations other than
unasserted contingent indemnification Obligations. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.7 Pro Forma Calculation. Whenever pro forma effect is to be given to a
Permitted Acquisition, the pro forma calculations shall be made in good faith by
a responsible financial or accounting officer of the Administrative Borrower and
may include, without duplication, cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies resulting from such
Permitted Acquisition, in each case calculated in the manner described, and
subject to the limitations contained, in the definition of “EBITDA”.

 

42



--------------------------------------------------------------------------------

2. THE LOANS AND TERMS OF PAYMENT.

2.1 The Loans.

(a) Term Loan. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make, on the Closing Date, a single Term Loan to
Borrowers in an amount equal to such Lender’s Term Loan Commitment; provided
that such Term Loan shall be funded net of additional interest in an amount
equal to 2.0% of such Term Loan Commitment, which additional interest shall be
non-refundable and deemed to be fully earned on the Closing Date. Each of the
Lenders and the Borrowers agree that, for federal income Tax purposes, the
principal amount of such Lender’s Term Loan is equal to such Lender’s Term Loan
Commitment. Upon satisfaction of the applicable conditions set forth in
Section 3.1, Agent shall make, and Borrowers hereby direct Agent to make, all
funds received by the Lenders available to Borrowers, or their designees
pursuant to the Flow of Funds Memorandum, in like funds as received by Agent by
wire transfer of such funds in accordance with the Flow of Funds Memorandum. The
Term Loan Commitment of each Lender shall automatically terminate immediately
after its Term Loan is advanced on the Closing Date. Borrowers may not borrow,
repay, and reborrow the Term Loan.

(b) Delayed Draw Term Loans.

(i) Requests. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Loan Parties contained
herein, each Lender with a DDTL Commitment severally agrees to make term loans
to Borrowers from and after the Closing Date until the earlier to occur of the
date on which the Total DDTL Commitment has been drawn or the Maturity Date
(such earlier date, the “DDTL Commitment Expiration Date”). At any time prior to
the DDTL Commitment Expiration Date, the Borrowers may, pursuant to a Notice of
Borrowing timely delivered hereunder, borrow one or more loans in an initial
principal amount of not less than $5,000,000 and multiples of $100,000 in excess
thereof (each a “Delayed Draw Term Loan”); provided that each such Delayed Draw
Term Loan shall be funded net of additional interest in an amount equal to 2.0%
of the amount of such Delayed Draw Term Loan, which additional interest shall be
non-refundable and deemed to be fully earned on the date of Borrowing of such
Delayed Draw Term Loan. Each of the Lenders and the Borrowers agree that, for
federal income Tax purposes, the principal amount of each of such Lender’s
Delayed Draw Term Loans is equal to such Lender’s Pro Rata Share of the Total
DDTL Commitment with respect to each such Delayed Draw Term Loan. Borrowers may
not borrow, repay, and reborrow any Delayed Draw Term Loan.

(ii) Conditions. The effectiveness of any Borrowing of a Delayed Draw Term Loan
shall be subject to the satisfaction of the following conditions (in addition to
all other conditions to the funding of Delayed Draw Term Loans set forth in this
Agreement) as of the date such Borrowing is to be effective:

 

43



--------------------------------------------------------------------------------

(A) immediately after giving effect to such Delayed Draw Term Loan, the
outstanding principal amount of all Delayed Draw Term Loans shall not exceed the
Total DDTL Commitment;

(B) proceeds of the Delayed Draw Term Loan shall be used by the Borrowers solely
in accordance with Section 6.11; and

(C) each of the conditions set forth in Section 3.2 shall have been satisfied.

(iii) Terms. Any Delayed Draw Term Loan shall have the same pricing and maturity
as the Term Loan funded on the Closing Date.

(iv) Required Amendments. The Delayed Draw Term Loans and DDTL Commitments
established pursuant to this Section 2.1(b) shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien or make a guarantee. The Loan Parties
shall take any actions reasonably required by the Required Lenders to ensure
that the Liens and security interests granted by the Guaranty and Security
Agreement or such other Loan Document continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any such new Loans and
Commitments to the extent provided in Section 5.11. Each of the parties hereto
hereby agrees that the Required Lenders may, in consultation with the Borrowers,
take any and all action as may be reasonably necessary to ensure that all
Delayed Draw Term Loans are included in each Borrowing of outstanding Term Loans
on a pro rata basis. This may be accomplished by requiring each outstanding
Borrowing of Term Loans that are LIBOR Rate Loans to be converted into a
Borrowing of Term Loans that are Base Rate Loans on the date of each such
Delayed Draw Term Loan, or by allocating a portion of each such Delayed Draw
Term Loan to each outstanding Borrowing of Term Loans that are LIBOR Rate Loans
on a pro rata basis. Any conversion of LIBOR Rate Loans to Base Rate Loans
required by the preceding sentence shall be subject to Section 2.8.

2.2 Payments; Prepayments.

(a) Payments by Borrowers. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to Agent’s Account for the account of the
Lender Group and shall be made in immediately available funds, no later than
1:30 p.m. on the date specified herein. Any payment received by Agent later than
1:30 p.m. shall be deemed to have been received (unless Agent, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

 

44



--------------------------------------------------------------------------------

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and subject
to Section 2.2(f), all principal and interest payments received by Agent shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and all payments of fees and expenses received by Agent (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders.

(ii) Subject to Section 2.2(b)(v) and Section 2.2(d), all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Loans outstanding and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

(iii) At any time that an Application Event has occurred and is continuing, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

(C) third, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(D) fourth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents, until paid in full,

(E) fifth, ratably, to pay interest accrued in respect of the Loans, until paid
in full,

(F) sixth, ratably, to pay the principal of the Loans, until paid in full,

(G) seventh, to pay any other Obligations, until paid in full, and

(H) eighth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

 

45



--------------------------------------------------------------------------------

(iv) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.2(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(vi) For purposes of Section 2.2, “paid in full” of a type of Obligation means
payment in cash or immediately available funds of all amounts owing on account
of such type of Obligation, including interest accrued after the commencement of
any Insolvency Proceeding, default interest, interest on interest, Prepayment
Premium, other premium, and expense reimbursements, irrespective of whether any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.2 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.

(c) Optional Prepayments.

(i) The Borrowers may, upon written notice to the Agent as provided in clause
(iii) below, at any time or from time to time, voluntarily prepay the Loans at
100% of the Called Principal of the Loans, plus the Prepayment Premium and any
Funding Losses, in each case, to the extent applicable, plus the interest
accrued and unpaid thereon; provided that (A) any prepayment of a LIBOR Rate
Loan shall be in a minimum Called Principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof and (B) any prepayment of a Base Rate
Loan shall be in a minimum Called Principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.

(ii) Borrowers shall give the Agent written notice of any prepayment to be made
pursuant to Section 2.2(c) at least ten (10) Business Days, and not more than
thirty (30) days, prior to the Settlement Date specifying:

(A) the Settlement Date;

(B) the aggregate amount of the Called Principal of the Loans, the accrued and
unpaid interest thereon and the applicable Prepayment Premium, if any; and

 

46



--------------------------------------------------------------------------------

(C) that such prepayment is to be made pursuant to Section 2.2(c).

Upon the giving of such notice, the Called Principal of the Loans together with
the Prepayment Premium, if any, the Funding Losses, if any, and the interest
accrued and unpaid thereon to the Settlement Date shall become due and payable
on the Settlement Date.

The Agent will promptly notify each Lender of its receipt of each such notice,
and of the amount of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.    

(d) Mandatory Prepayments.

(i) Dispositions. If (x) ICD or any of its Subsidiaries Disposes of any property
or assets consisting of Term Priority Collateral or, after the Discharge of ABL
Priority Obligations, ABL Priority Collateral (other than any Disposition of any
property or assets permitted by clauses (a)-(i) and (k)-(o) (subject to the
proviso contained therein), inclusive, of the definition of “Permitted
Disposition”), or (y) any Casualty Event occurs with respect to any property or
assets consisting of Term Priority Collateral or, after the Discharge of ABL
Priority Obligations, ABL Priority Collateral, which results in the realization
or receipt by ICD or any of its Subsidiaries of Net Cash Proceeds, such Person
shall, subject to the terms of the Intercreditor Agreement, cause to be prepaid
an aggregate principal amount of the Loans in an amount equal to 100% of all Net
Cash Proceeds received therefrom, plus the Prepayment Premium, on or prior to
the date which is five (5) Business Days after the date of the realization or
receipt by such Person of such Net Cash Proceeds.

(ii) Debt Securities. If ICD or any of its Subsidiaries incurs or issues any
Indebtedness after the Closing Date that is not otherwise permitted to be
incurred pursuant to Section 6.1, the Borrowers shall cause to be prepaid an
aggregate principal amount of the Loans in an amount equal to 100% of all Net
Cash Proceeds received therefrom, plus the Prepayment Premium, immediately upon
receipt by ICD or any of its Subsidiaries of such Net Cash Proceeds; provided,
that such prepayment shall not be deemed to cure any Default or Event of Default
resulting from the incurrence of such Indebtedness.

(e) Notice of Mandatory Prepayments. The Borrowers shall notify the Agent in
writing of any mandatory prepayment under Section 2.2(d) two (2) Business Days
prior to the prepayment date. Upon receipt of such notice, the Agent shall
promptly notify the Lenders in writing of such prepayment.

 

47



--------------------------------------------------------------------------------

(f) Declined Proceeds. Any Lender may elect to decline the entire portion of the
prepayment of the Loans pursuant to Section 2.2(d) (such declined amounts,
“Declined Proceeds”) by delivering written notice to the Agent of such election
one (1) Business Day prior to the date of such prepayment, in which case, the
Borrowers shall have the right, but not the obligation, to either (i) make an
optional prepayment on the Loans in accordance with Section 2.2(c) held by such
Lender in an amount equal to the Declined Proceeds by such Lender, or
(ii) retain such Declined Proceeds. In the absence of delivery of a notice
declining any prepayment by any Lender within the time frame set forth in this
clause (f), such Lender shall automatically be deemed to have accepted such
payment.

(g) Application of Payments. Each prepayment of the Loans pursuant to
Section 2.2(c) and Section 2.2(d) shall be paid to the applicable Lenders in
accordance with their respective Pro Rata Shares of such prepayment.

2.3 Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred, or (ii) the date on which demand therefor is made
by Agent. Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in full on the Maturity Date or, if earlier, on the date on which the
Obligations become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.3(a) shall survive payment or satisfaction in full of all other
Obligations.

(b) Any Lender may request that any portion of its Term Loan or Delayed Draw
Term Loans made by it be evidenced by one or more Notes. In such event,
Borrowers shall execute and deliver to such Lender the requested Notes payable
to the order of such Lender. Thereafter, the portion of the Loans evidenced by
such Notes and interest thereon shall at all times be represented by one or more
Notes payable to the order of the payee named therein.

2.4 Interest Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.4(b) below, (i) a LIBOR Rate
Loan shall bear interest, on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin for such LIBOR Rate Loan, and (ii) a Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for such Base Rate Loan.

(b) Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), the Loans and all Obligations shall bear interest at
a per annum rate equal to two percentage points above the per annum rate
otherwise applicable thereunder.

 

48



--------------------------------------------------------------------------------

(c) Payment. Except to the extent provided to the contrary in Section 2.7 or
Section 2.8(a), (i) all interest and all other fees payable hereunder or under
any of the other Loan Documents shall be due and payable, in arrears, on the
first day of each month, and (ii) all costs and expenses payable hereunder or
under any of the other Loan Documents, and all other Lender Group Expenses shall
be due and payable on the earlier of (x) the first day of the month following
the date on which the applicable costs, expenses, or Lender Group Expenses were
first incurred, or (y) the date on which demand therefor is made by Agent.

(d) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue (which
will result in more interest being paid than if computed on the basis of a
365-day year). In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. ICD, Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, that anything contained herein to
the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.5 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.6 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with the Loans, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.5, the
Loan Account will be credited with all payments received by

 

49



--------------------------------------------------------------------------------

Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Loans, interest accrued hereunder, fees accrued or charged
hereunder or under the other Loan Documents, and a summary itemization of all
charges and expenses constituting Lender Group Expenses accrued hereunder or
under the other Loan Documents, and each such statement, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.7 Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) DDTL Fees. Borrowers shall pay to Agent, for the account of each Lender with
a DDTL Commitment, in accordance with such Lender’s Pro Rata Share of the Total
DDTL Commitment, a commitment fee (the “Unused DDTL Commitment Fee”) calculated
at the rate of 1.00% per annum on the average daily Total DDTL Commitment during
each fiscal quarter or portion thereof from the Closing Date to the DDTL
Commitment Expiration Date. The Unused DDTL Commitment Fee shall be payable
quarterly in arrears on the first day of each April, July, October and January
and on the DDTL Commitment Expiration Date or any earlier date on which the DDTL
Commitments shall terminate.

2.8 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.8(b) below (the “LIBOR Option”) to have interest on all or a portion
of any Loan be charged (whether at the time when made (unless otherwise provided
herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest
based upon the LIBOR Rate. Interest on a LIBOR Rate Loan shall be payable on the
last day of the Interest Period applicable thereto. On the last day of each
applicable Interest Period, unless Borrowers have otherwise notified Agent and
the Lenders, the interest rate applicable to a LIBOR Rate Loan automatically
shall continue as a LIBOR Rate Loan for the same Interest Period. At any time
that an Event of Default has occurred and is continuing, at the written election
of Agent or the Required Lenders, Borrowers no longer shall have the option to
request that any Loan bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the

 

50



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default, to terminate the
right of Borrowers to exercise the LIBOR Option during the continuance of such
Event of Default, elect to exercise the LIBOR Option by notifying Agent prior to
11:00 a.m. at least three Business Days prior to the commencement of the
proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’ election
of the LIBOR Option for the applicable Loan pursuant to this Section 2.8(b)
shall be made by delivery to Agent of a LIBOR Notice received by Agent before
the LIBOR Deadline. Promptly upon its receipt of each such LIBOR Notice, Agent
shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with a LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of such LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of such LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay such LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.8 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

(iii) Unless the Required Lenders, in their sole discretion, agree otherwise,
Borrowers shall have not more than two LIBOR Rate Loans in effect at any given
time.

(c) Conversion; Prepayment. Borrowers may convert a LIBOR Rate Loan to a Base
Rate Loan or prepay a LIBOR Rate Loan at any time; provided, that in the event
that a LIBOR Rate Loan is converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.2(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with
Section 2.8(b)(ii).

 

51



--------------------------------------------------------------------------------

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loan of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.8(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain a
LIBOR Rate Loan or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loan of
such Lender that is outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loan, and interest upon the LIBOR Rate Loan of such Lender thereafter shall
accrue interest at the rate then applicable to a Base Rate Loan, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

 

52



--------------------------------------------------------------------------------

2.9 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) any Change in Law
regarding capital, liquidity or reserve requirements for banks or bank holding
companies, or (ii) compliance by such Lender, or their respective parent bank
holding companies, with any guideline, request or directive of any Governmental
Authority regarding capital adequacy or liquidity requirements (whether or not
having the force of law), has the effect of reducing the return on such
Lender’s, or such holding companies’ capital or liquidity as a consequence of
such Lender’s Loans, participations or other obligations hereunder to a level
below that which such Lender, or such holding companies could have achieved but
for such Change in Law or compliance (taking into consideration such Lender’s,
or such holding companies’ then existing policies with respect to capital
adequacy or liquidity requirements and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrowers and Agent thereof. Following receipt of such notice,
Borrowers agree to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section 2.9(a) shall not
constitute a waiver of such Lender’s right to demand such compensation;
provided, that Borrowers shall not be required to compensate a Lender pursuant
to this Section 2.9(a) for any reductions in return incurred more than 180 days
prior to the date that such Lender notifies Borrowers of such Change in Law
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further, that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.8(d)(i) or amounts under Section 2.9(a) or sends a notice under
Section 2.8(d)(ii) relative to changed circumstances (such Lender, an “Affected
Lender”), then, at the request of Administrative Borrower, such Affected Lender
shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices or branches, if (i) in the reasonable judgment of such Affected
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.8(d)(i) or Section 2.9(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining a LIBOR
Rate Loan, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.8(d)(i) or Section 2.9(a),
as applicable, or to enable Borrowers to obtain a LIBOR Rate Loan, then
Borrowers (without prejudice to any amounts then due to such Affected Lender
under Section 2.8(d)(i) or Section 2.9(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.8(d)(i) or Section 2.9(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain a LIBOR Rate

 

53



--------------------------------------------------------------------------------

Loan, may designate a substitute a Lender or prospective Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender (a “Replacement Lender”), and if such Replacement Lender agrees to such
purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be or a
“Lender” (as the case may be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of
Section 2.8(d) and Section 2.9 shall be available to each Lender (as applicable)
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, judicial ruling, judgment, guideline, treaty or other
change or condition which shall have occurred or been imposed, so long as it
shall be customary for issuing banks or lenders affected thereby to comply
therewith. Notwithstanding any other provision herein, no Lender shall demand
compensation pursuant to this Section 2.9 if it shall not at the time be the
general policy or practice of such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.10 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrower to accept joint and several liability for the
Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrower, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.10), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrower will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

(d) The Obligations of each Borrower under the provisions of this Section 2.10
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.10(d)) or any other
circumstances whatsoever.

 

54



--------------------------------------------------------------------------------

(e) Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notices regarding the Loans under this
Agreement, notice of the occurrence of any Default, Event of Default, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Agreement, notices of the existence, creation, or incurring of new or
additional Obligations or other financial accommodations or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
right to proceed against any other Borrower or any other Person, to proceed
against or exhaust any security held from any other Borrower or any other
Person, to protect, secure, perfect, or insure any security interest or Lien on
any property subject thereto or exhaust any right to take any action against any
other Borrower, any other Person, or any collateral, to pursue any other remedy
in any member of the Lender Group’s power whatsoever, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group, any defense (legal
or equitable), set-off, counterclaim, or claim which each Borrower may now or at
any time hereafter have against any other Borrower or any other party liable to
any member of the Lender Group, any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Obligations
or any security therefor, and any right or defense arising by reason of any
claim or defense based upon an election of remedies by any member of the Lender
Group including any defense based upon an impairment or elimination of such
Borrower’s rights of subrogation, reimbursement, contribution, or indemnity of
such Borrower against any other Borrower. Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.10 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.10, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.10 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.10

 

55



--------------------------------------------------------------------------------

shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or any Agent or Lender. Each of the Borrowers
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof. Any
payment by any Borrower or other circumstance which operates to toll any statute
of limitations as to any Borrower shall operate to toll the statute of
limitations as to each of the Borrowers. Each of the Borrowers waives any
defense based on or arising out of any defense of any Borrower or any other
Person, other than payment of the Obligations to the extent of such payment,
based on or arising out of the disability of any Borrower or any other Person,
or the validity, legality, or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower other than payment of the Obligations to the extent of such payment.
Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group may have
against any Borrower or any other Person, or any security, in each case, without
affecting or impairing in any way the liability of any of the Borrowers
hereunder except to the extent the Obligations have been paid.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.10 are made for the benefit of Agent, each
member of the Lender Group, and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of
Agent, any member of the Lender Group, or any of their successors or assigns
first to marshal any of its or their claims or to exercise any of its or their
rights against any Borrower or to exhaust any remedies available to it or them
against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.10 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.10 will forthwith be reinstated in
effect, as though such payment had not been made.

 

56



--------------------------------------------------------------------------------

(h) Each Borrower hereby agrees that it will not enforce any of its rights that
arise from the existence, payment, performance or enforcement of the provisions
of this Section 2.10, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent or any other member of the Lender Group against any
Borrower, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until such time as all of the Obligations have been paid in
full in cash. Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Agent or any member of the Lender Group
hereunder are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group, and shall
forthwith be paid to Agent to be credited and applied to the Obligations and all
other amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter arising.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the “Foreclosed Borrower”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Extension of Credit. The obligation of each
Lender to make its Term Loan hereunder is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1 to this Agreement (the making of such initial extensions
of credit by a Lender being conclusively deemed to be its satisfaction or waiver
of the conditions precedent).

3.2 Conditions Precedent to Delayed Draw Term Loans.

(a) No Default; Representations and Warranties. The obligation of each Lender to
make any Delayed Draw Term Loans hereunder is subject to the fulfillment, to the
satisfaction of Agent and each Lender, that at the time of each such Borrowing
and also after giving effect thereto: (i) no Default or Event of Default shall
have occurred and be continuing prior to and immediately after giving effect to
such Delayed Draw Term Loan, the application of the proceeds therefrom and any
acquisition or investment consummated in connection therewith, (ii) all
representations and warranties made by each Loan Party contained herein and in
the other Loan Documents shall be true and correct in all material

 

57



--------------------------------------------------------------------------------

respects, in each case, with the same effect as though such representations and
warranties had been made on and as of the date of such Borrowing; provided that
in the case of any representation or warranty that expressly relates to a given
date or period, such representation and warranty shall be true and correct in
all material respects as of the respective date or for the respective period, as
the case may be; provided, further, that if any of the representations are
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, such representations shall be true and
correct in all respects, and (iii) no injunction, writ, restraining order, or
other order of any nature restricting or prohibiting, directly or indirectly,
such Borrowing shall have been issued and remain in force by any Governmental
Authority against the Borrowers, the Agent or any Lender. The acceptance of the
benefits of each Borrowing shall constitute a representation and warranty by
each Loan Party to each of the Lenders that all the applicable conditions
specified above are satisfied as of that time.

(b) Notice of Borrowing. The Borrowers shall give the Agent prior written notice
(or telephonic notice promptly confirmed in writing) prior to 1:00 p.m. (New
York time) at least ten (10) Business Days’ prior to each Borrowing of Delayed
Draw Term Loans. Such notice shall be substantially in the form of Exhibit D
(each, a “Notice of Borrowing”), shall be irrevocable and shall specify (i) the
aggregate principal amount of the Delayed Draw Term Loan to be made, (ii) the
date of the Borrowing and (iii) whether the Delayed Draw Term Loan shall consist
of Base Rate Loans and/or LIBOR Rate Loans. The Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing of Delayed Draw Term Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

3.3 Effect of Maturity. On the Maturity Date, all of the Obligations immediately
shall become due and payable without notice or demand and Borrowers shall be
required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full. When all of the Obligations have
been paid in full, Agent will, at Borrowers’ sole expense, execute and deliver
any termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens to secure the Obligations previously
filed by or on behalf of Agent, in each case as requested by Borrowers in
writing.

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, and such representations and warranties
shall survive the execution and delivery of this Agreement:

 

58



--------------------------------------------------------------------------------

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

(b) Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.

(c) Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the

 

59



--------------------------------------------------------------------------------

aggregate reasonably be expected to have a Material Adverse Effect, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (iv) require
any approval of any holder of Equity Interests of a Loan Party or any approval
or consent of any Person under any material agreement of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of material agreements, for consents or
approvals, the failure of which to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) money, (ii)
letter-of-credit rights (other than supporting obligations), (iii) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), (iv) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by
Section 7(k)(v) of the Guaranty and Security Agreement, and (v) in respect of
motor vehicles that are subject to a certificate of title, and subject only to
the filing of financing statements, in each case, in the appropriate filing
offices), and first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, Liens securing Permitted Purchase Money
Indebtedness, or the interests of lessors under Capital Leases and in the case
of ABL Priority Collateral, subject to Liens permitted under clause (p) of the
definition of “Permitted Liens”.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

60



--------------------------------------------------------------------------------

4.6 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
ICD or any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

(b) Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $1,000,000 that, as of the Closing Date, is pending
or, to the knowledge of ICD or any Borrower, threatened in writing against a
Loan Party or any of its Subsidiaries.

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8 No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Loan Parties
to Agent or any Lender have been prepared in accordance with GAAP (except, in
the case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, ICD’s and its Subsidiaries’ or the Borrowers’ and their Subsidiaries’,
as applicable, consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since December 31, 2017, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Effect.

4.9 Solvency.

(a) The Loan Parties, taken as a whole, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement, the other Loan Documents or the ABL Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

4.10 Employee Benefits.

(a) Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Pension Plan.

 

61



--------------------------------------------------------------------------------

(b) Each Loan Party and each of the ERISA Affiliates has complied with ERISA,
the IRC and all applicable laws regarding each Employee Benefit Plan, except for
such compliance failures that, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(c) Each Employee Benefit Plan (other than a Multiemployer Plan) is, and has
been, maintained in compliance with ERISA, the IRC, all applicable laws and the
terms of each such Employee Benefit Plan, except for such compliance failures
that, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

(d) Each Employee Benefit Plan (other than a Multiemployer Plan) that is
intended to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service or is entitled to rely on
an opinion or advisory letter provided under a volume submitted or prototype
program. To the knowledge of each Loan Party and the ERISA Affiliates, nothing
has occurred which could reasonably be expected to prevent, or cause the loss
of, such qualification.

(e) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is reasonably expected by any Loan Party or ERISA Affiliate to be incurred
with respect to any Pension Plan.

(f) No Notification Event exists or has occurred in the past six (6) years,
except for such events that either individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.

(g) No Loan Party or ERISA Affiliate has provided any security under Section 436
of the IRC.

4.11 Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement, (a) to the knowledge of each Borrower, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) no Loan Party nor any of its Subsidiaries has received
written notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (c) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability, that individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Schedule 4.11 to this Agreement, to the knowledge of each
Borrower, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or listed as a Hazardous Materials disposal site under
applicable Environmental Laws.

 

62



--------------------------------------------------------------------------------

4.12 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Loan Parties’ industry) furnished
by or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Loan Parties’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided; provided that,
in the case of information with respect to Sidewinder, the foregoing
representations are limited to the knowledge of ICD. The Projections delivered
to Lenders prior to the Closing Date represent, and as of the date on which any
other Projections are delivered to Lenders, such additional Projections
represent, Loan Parties’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Loan Parties to
be reasonable at the time of the delivery thereof to Lenders (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Loan Parties’ good faith estimate, projections
or forecasts based on methods and assumptions which Loan Parties believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”).

4.14 Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries (other than Indebtedness in respect of the Existing Letters of
Credit, as defined in the ABL Credit Agreement) outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

4.15 Payment of Taxes. Except for failures that could not reasonably be
expected, either individually or in the aggregate to result in a Material
Adverse Effect, all Tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such Tax returns to be due and payable and all other Taxes upon a
Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable except those subject to a Permitted Protest. Each Loan Party and each of
its Subsidiaries have made adequate provision in accordance with Section 4.8 for
all Taxes not yet due and payable in accordance with Section 4.8. No Borrower
knows of any proposed material Tax assessment against a Loan Party or any of its

 

63



--------------------------------------------------------------------------------

Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided,
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.

4.16 Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns any
Margin Stock or is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock. No part of the proceeds of the Loans made to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.
Neither any Loan Party nor any of its Subsidiaries expects to acquire any Margin
Stock.

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No Loan
Party or any of its Subsidiaries is in violation of any Sanctions. No Loan Party
nor any of its Subsidiaries nor any officer or director of such Loan Party or
such Subsidiary nor, to the knowledge of such Loan Party, any employee, agent or
Affiliate of such Loan Party or such Subsidiary (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. Each of the Loan Parties and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Subsidiaries and their
respective officers and directors, and to the knowledge of each such Loan Party,
each employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of the Loans made hereunder will be used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender or other
individual or entity participating in any transaction).

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of ICD or any Borrower, threatened in writing
against any Loan Party or its Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened in writing against
any Loan Party or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party or
its Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower,

 

64



--------------------------------------------------------------------------------

no union representation question existing with respect to the employees of any
Loan Party or its Subsidiaries and no union organizing activity taking place
with respect to any of the employees of any Loan Party or its Subsidiaries. None
of any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Loan Parties, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.21 Location of Inventory. The Inventory of ICD and its Subsidiaries is located
only at, or in-transit between or temporarily at a customer’s location in
connection with the providing of services to such customer, the locations
identified on Schedule 4.21 to this Agreement (as such Schedule may be updated
pursuant to Section 5.13).

4.22 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.23 Material Contracts. Schedule 4.23 sets forth all Material Contracts to
which any Loan Party is a party as of the Closing Date. The Loan Parties have
delivered true, correct and complete copies of such Material Contracts to the
Lenders on or before the Closing Date, subject to confidentiality restrictions
contained therein. The Loan Parties are not in breach or in default of or under
any Material Contract which would reasonably likely result in a Material Adverse
Effect and have not received any written notice of the intention of any other
party thereto to terminate any Material Contract prior to the end of its current
term.

4.24 ABL Documents. As of the Closing Date, the Loan Parties have delivered to
Agent and Lenders a complete and correct copy of the ABL Documents (including
all schedules, exhibits, amendments, supplements, modifications, assignments and
all other documents delivered pursuant thereto or in connection therewith, but
excluding the fee letter entered into by the ABL Agent in connection with the
ABL Documents). All Obligations constitute Indebtedness entitled to the benefits
of the provisions contained in the Intercreditor Agreement.

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until the payment in full of the
Obligations:

 

65



--------------------------------------------------------------------------------

5.1 Financial Statements, Reports, Certificates. ICD (a) will deliver to each
Lender each of the financial statements, reports, and other items set forth on
Schedule 5.1 to this Agreement no later than the times specified therein,
provided, however, that if any Lender notifies ICD of such Lender’s election not
to receive such financial statements, reports, and other items, ICD shall not
deliver such financial statements, reports, and other items to such Lender,
(b) agree that no Subsidiary of a Loan Party will have a fiscal year different
from that of ICD, (c) agree to maintain a system of accounting that enables Loan
Parties to produce financial statements in accordance with GAAP, and (d) agree
that they will, and will cause each other Loan Party to, (i) keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to their and their Subsidiaries’ sales, and (ii) maintain their billing
systems and practices substantially as in effect as of the Closing Date and
shall only make material modifications thereto with notice to the Lenders, and
with the consent of the Required Lenders.

5.2 Reporting. The Borrowers (a) will deliver to each Lender each of the reports
set forth on Schedule 5.2 to this Agreement at the times specified therein,
provided, however, that if any Lender notifies ICD of such Lender’s election not
to receive such reports, ICD shall not deliver such reports to such Lender and
(b) agree to use commercially reasonable efforts in cooperation with Agent and
Lenders to facilitate and implement a system of electronic collateral reporting
in order to provide electronic reporting of each of the items set forth on such
Schedule.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4 Maintenance of Properties. Each Loan Party will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5 Taxes. Each Loan Party will, and will cause each of its Subsidiaries to, pay
in full before delinquency or before the expiration of any extension period all
Taxes imposed, levied, or assessed against it, or any of its assets or in
respect of any of its income, businesses, or franchises, other than to the
extent that the validity of such Tax is the subject of a Permitted Protest.

5.6 Insurance. Each Loan Party will, and will cause each of its Subsidiaries to,
at Borrowers’ expense, maintain insurance respecting each of each Loan Party’s
and its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily are insured against by other Persons engaged in same
or similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to the Required Lenders and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located, including all risk physical loss or damage
property insurance (including water damage, domestic

 

66



--------------------------------------------------------------------------------

transit coverage, collapse coverage, coverage of fire, and rapid means of
transportation coverages) with respect to any Rig (other than an individual Rig
with a book value less than $5,000,000) in an amount equal to or greater than
the forced liquidation value of each Rig with a deductible not greater than
$250,000 per occurrence (or, in the case of a Rig with a book value greater than
$20,000,000, a deductible not greater than $750,000 per occurrence), and, in any
event, in amount, adequacy, and scope reasonably satisfactory to the Required
Lenders. All property insurance policies are to be made payable to Agent for the
benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard lender’s loss payable endorsement with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent or any Lender may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of property and general liability insurance are
to be delivered to Agent, with the lender’s loss payable and additional insured
endorsements in favor of Agent and shall provide for not less than thirty days
(ten days in the case of non-payment) prior written notice to Agent of the
exercise of any right of cancellation. If any Loan Party or its Subsidiaries
fails to maintain such insurance, Agent or the Required Lenders may arrange for
such insurance, but at Borrowers’ expense and without any responsibility on
Agent’s or any Lender’s part for obtaining and maintaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. ICD shall give Agent prompt notice of any loss exceeding
$1,000,000 covered by the casualty or business interruption insurance of any
Loan Party or its Subsidiaries. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7 Inspection. Each Loan Party will, and will cause each of its Subsidiaries
to, permit any Lender, and each of its duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as any Lender, as applicable, may designate and, so long as no Default or Event
of Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours, at Borrowers’ expense in accordance
with the provisions of this Agreement; provided, however, that so long as no
Default or Event of Default has occurred and is continuing, there shall occur no
more than one visit or inspection per twelve (12) month period.

5.8 Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9 Environmental. Each Loan Party will, and will cause each of its Subsidiaries
to,

 

67



--------------------------------------------------------------------------------

(a) Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply with all Environmental Laws other than Environmental Laws the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect,

(c) Promptly notify Agent and Lenders of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, other than releases which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and

(d) Promptly, but in any event within ten Business Days of its receipt thereof,
provide Agent and Lenders with written notice of any of the following, to the
extent, in the case of clauses (ii) and (iii), any of the following could
reasonably be expected to have a Material Adverse Effect: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Loan Party or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against a
Loan Party or its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority.

5.10 Formation of Subsidiaries. Each Loan Party will, (a) at the time that any
Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, or (b) at any time when any direct
or indirect Subsidiary of a Loan Party that was previously an Excluded
Subsidiary ceases to be an Excluded Subsidiary, within fifteen (15) days of such
event (or such later date as permitted by the Required Lenders in their sole
discretion), (i) unless such Subsidiary is an Excluded Subsidiary, cause such
new Subsidiary to provide to Agent a joinder to the Guaranty and Security
Agreement, in each case, together with such other security agreements, as well
as appropriate financing statements, all in form and substance reasonably
satisfactory to Agent and the Required Lenders (including being sufficient to
grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary); (ii) provide, or cause the
applicable Loan Party to provide, to Agent a pledge agreement (or an addendum to
the Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent and the Required Lenders; provided, that only 65% of the total outstanding
voting Equity Interests of any first tier Subsidiary of a Loan Party that is a
CFC or a FSHCO (and none of the Equity Interests of any direct or indirect
Subsidiary of such CFC or FSHCO) shall be required to be pledged, and
(iii) provide to Agent all other documentation, including the Governing
Documents of such Subsidiary and one or more opinions of counsel reasonably
satisfactory to Agent and the Required Lenders, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 5.10 shall constitute a Loan Document. For
the avoidance of doubt, for all purposes under this Section 5.10, the formation
and acquisition of a Person shall be deemed to include any formations and
acquisitions by division; provided that compliance with the requirements of this
Section 5.10 shall not cure any Default or Event of Default as a result of such
division.

 

68



--------------------------------------------------------------------------------

5.11 Further Assurances; ABL Credit Enhancements.

(a) Each Loan Party will, and will cause each of the other Loan Parties to, at
any time upon the reasonable request of Agent or the Required Lenders, execute
or deliver to Agent any and all financing statements, security agreements,
pledges, assignments, opinions of counsel, and all other documents (the
“Additional Documents”) that Agent or the Required Lenders may reasonably
request in form and substance reasonably satisfactory to Agent and the Required
Lenders, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in all of the assets of each of the Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal)
(subject to clause (b), other than any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided, that the foregoing shall not apply to any Subsidiary of a
Loan Party that is a CFC or FSHCO if providing such documents would result in
adverse tax consequences or the costs to the Loan Parties of providing such
documents are unreasonably excessive (as determined by the Required Lenders in
consultation with Borrowers) in relation to the benefits to Agent and the
Lenders of the security afforded thereby. To the maximum extent permitted by
applicable law, if any Borrower or any other Loan Party refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time not to exceed fifteen days following the request to do
so, each Borrower and each other Loan Party hereby authorizes Agent to execute
any such Additional Documents in the applicable Loan Party’s name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent or the Required Lenders may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties, including all of the outstanding capital Equity Interests of each
Subsidiary of the Borrowers (in each case, other than with respect to any assets
expressly excluded from the Collateral (as defined in the Guaranty and Security
Agreement) pursuant to Section 3 of the Guaranty and Security Agreement).

(b) If ABL Agent or any ABL Lender is granted a Lien on any asset or property
that is not Collateral, the Loan Parties shall cause the same to be granted to
the Agent and Lenders, subject to the terms of the Intercreditor Agreement.

5.12 Compliance with ERISA and the IRC. In addition to and without limiting the
generality of Section 5.8, except as could not reasonably be expected to result
in a Material Adverse Effect, each Borrower will: (a) comply in all respects
with applicable provisions of ERISA and the IRC with respect to all Employee
Benefit Plans, (b) without the prior written consent of Agent and the Required
Lenders, not take any action or fail to take action the result of which could
result in a Loan Party or ERISA Affiliate incurring any liability to the PBGC or
to a Multiemployer Plan (other than to pay contributions or premiums payable in
the ordinary course),

 

69



--------------------------------------------------------------------------------

(c) not participate in any prohibited transaction that could result in a civil
penalty, excise tax, fiduciary liability or correction obligation under ERISA or
the IRC and (d) operate each Employee Benefit Plan in such a manner that will
not incur any tax liability under the IRC (including Section 4980B of the IRC).
Borrowers shall furnish to Agent upon Agent’s or the Required Lenders’
reasonable written request such additional information about any Employee
Benefit Plan for which any Loan Party or ERISA Affiliate could reasonably expect
to incur any material liability. With respect to each Pension Plan (other than a
Multiemployer Plan) except as could not reasonably be expected to result in a
Material Adverse Effect, the Loan Parties and the ERISA Affiliates shall
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any Lien, all of
the contribution and funding requirements of the IRC and of ERISA, and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
ERISA.

5.13 Location of Inventory; Chief Executive Office. Each Loan Party will, and
will cause each of its Subsidiaries to, keep (a) their Inventory only at the
locations identified on Schedule 4.21 to this Agreement (other than in-transit
Inventory, Inventory out for repair, and Inventory temporarily stored at a
customer’s location in connection with the providing of services to such
customer); provided that Borrowers may amend Schedule 4.21 to this Agreement so
long as such amendment occurs by written notice to Agent and the Lenders not
more than ten days after the date on which such Inventory is moved to such new
location and such new location is within the continental United States, and
(b) their respective chief executive offices only at the locations identified on
Schedule 7 to the Guaranty and Security Agreement. Each Loan Party will, and
will cause each of its Subsidiaries to, obtain Collateral Access Agreements for
each of the locations for which similar agreements or waivers are delivered to
the ABL Agent.

5.14 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

5.15 Post-Closing Covenant. Each of the Borrowers agrees to deliver or cause to
be delivered such documents and instruments, and take or cause to be taken such
other actions as may be reasonably necessary to provide the perfected security
interests and to satisfy such other conditions within the applicable time
periods set forth on Schedule 5.15, as such time periods may be extended by the
Required Lenders, in their sole discretion.1

 

1 

NTD: Schedule to include delivery of insurance endorsements, notation of liens
on Sidewinder certificated Rigs and delivery of certificates of title.

 

70



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until the payment in full of the
Obligations:

6.1 Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Each Loan Party will not, and will not permit any of its Subsidiaries
to, create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes. Each Loan Party will not, and will not
permit any of its Subsidiaries to,

(a) other than the Merger, enter into any merger, consolidation, reorganization,
division, or recapitalization, or reclassify its Equity Interests, except for
(i) any merger between Loan Parties; provided, that (x) a Borrower must be the
surviving entity of any such merger to which it is a party and (y) ICD must be
the surviving entity of any merger to which it is party, (ii) any merger between
a Loan Party and a Subsidiary of such Loan Party that is not a Loan Party so
long as such Loan Party is the surviving entity of any such merger, and
(iii) any merger between Subsidiaries of any Loan Party that are not Loan
Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than any Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Loan Party that is not liquidating or
dissolving,

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4,

(d) change its classification/status for U.S. federal income tax purposes, or

(e) file a certificate of division, adopt a plan of division or otherwise take
any action to effectuate a division pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any analogous action taken pursuant to
applicable law with respect to any corporation, limited liability company,
partnership or other entity).

 

71



--------------------------------------------------------------------------------

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, (a) convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets or (b) file a
certificate of division, adopt a plan of division or otherwise take any action
to effectuate a division pursuant to Section 18-217 of the Delaware Limited
Liability Company Act (or any analogous action taken pursuant to applicable law
with respect to any corporation, limited liability company, partnership or other
entity).

6.5 Nature of Business. Each Loan Party will not, and will not permit any of its
Subsidiaries to, make any material change in the nature of its or their business
as described in Schedule 6.5 to this Agreement or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, that the foregoing shall not prevent any Loan Party and
its Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.

6.6 Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a) except in connection with Refinancing Indebtedness permitted by Section 6.1,
optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than

(i) the Obligations in accordance with this Agreement;

(ii) payments in respect of the ABL Indebtedness except to the extent prohibited
by the terms of the Intercreditor Agreement; and

(iii) Permitted Intercompany Advances;

provided that the Loan Parties may optionally prepay or redeem Indebtedness, in
an aggregate amount not to exceed the portion, if any, of the Available Amount
that the Loan Parties elect to use to prepay or redeem such Indebtedness, such
election to be specified in a written notice of an Authorized Person of the
Administrative Borrower calculating in reasonable detail the amount of the
Available Amount immediately prior to such election and the amount thereof to be
so applied; provided, that each of the following conditions is satisfied: (i) no
Event of Default has occurred or is continuing of would result therefrom, and
(ii) after giving pro forma effect to such payment or redemption, (x) the Fixed
Charge Coverage Ratio for the latest Measurement Period ending prior to such
date shall be at least 1.10 to 1.00, and (y) the Total Net Leverage Ratio for
the latest Measurement Period ending prior to such date shall be no greater than
3.00 to 1.00, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) the ABL Documents to the extent not
prohibited by the Intercreditor Agreement, (C) Permitted Intercompany Advances,
and (D) Indebtedness permitted under clauses (c) and (f) of the definition of
“Permitted Indebtedness”, or

 

72



--------------------------------------------------------------------------------

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7 Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party,

(b) each Subsidiary of a Loan Party which is not a Loan Party may make
Restricted Payments to another Subsidiary that is not a Loan Party,

(c) Loan Parties and their Subsidiaries may make Restricted Payments permitted
by Section 6.3,

(d) the Loan Parties may consummate repurchases, redemptions or other
acquisitions or retirements for value of Equity Interests made or deemed to be
made in connection with any exercise, vesting, settlement or exchange, as
applicable, of stock options, warrants, restricted stock, restricted stock units
or other similar rights in an aggregate amount not to exceed $5,000,000 during
any calendar year and $15,000,000 during the term of this Agreement, provided
that each of the Payment Conditions shall be satisfied prior to the making of
such repurchase, redemption, acquisition or retirement, and

(e) Loan Parties may make other Restricted Payments in an aggregate amount not
to exceed the portion, if any, of the Available Amount that the Loan Parties
elect to use to make a Restricted Payment, such election to be specified in a
written notice of an Authorized Person of the Administrative Borrower
calculating in reasonable detail the amount of the Available Amount immediately
prior to such election and the amount thereof to be so applied; provided, that
each of the following conditions is satisfied: (i) no Event of Default has
occurred or is continuing of would result therefrom, and (ii) after giving pro
forma effect to such payment, (x) the Fixed Charge Coverage Ratio for the latest
Measurement Period ending prior to such date shall be at least 1.10 to 1.00, and
(y) the Total Net Leverage Ratio for the latest Measurement Period ending prior
to such date shall be no greater than 3.00 to 1.00.

6.8 Accounting Methods. Each Loan Party will not, and will not permit any of its
Subsidiaries to, modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9 Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10 Transactions with Affiliates. Each Loan Party will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of related transactions with any Affiliate of
any Loan Party or any of its Subsidiaries except for:

 

73



--------------------------------------------------------------------------------

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between such Loan Party or its Subsidiaries, on the one hand,
and any Affiliate of such Loan Party or its Subsidiaries, on the other hand, so
long as such transactions are no less favorable, taken as a whole, to such Loan
Party or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,

(b) any indemnity provided for the benefit of directors (or comparable managers)
of a Loan Party or one of its Subsidiaries so long as it has been approved by
such Loan Party’s or such Subsidiary’s board of directors (or comparable
governing body) in accordance with applicable law,

(c) the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law,

(d) transactions solely among the Loan Parties,

(e) transactions permitted by Section 6.3, Section 6.7, or Section 6.9,

(f) agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party, and

(g) with respect to any Affiliated Lender, this Agreement and the transactions
contemplated hereby.

6.11 Use of Proceeds. Each Loan Party will not, and will not permit any of its
Subsidiaries to, use the proceeds of the Loans made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Facilities, and (ii) to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
the ABL Credit Agreement, the Merger Agreement, and the transactions
contemplated hereby and thereby, in each case, as set forth in the Flow of Funds
Memorandum, and (b) thereafter, to finance Permitted Investments, Permitted
Acquisitions and Capital Expenditures permitted hereunder, and for working
capital and general purposes of the Loan Parties and their Subsidiaries
consistent with the terms and conditions hereof, for their lawful and permitted
purposes; provided that (x) no part of the proceeds of the Loans will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors,
(y) no part of the proceeds of the Loans will be used, directly or indirectly,
to make any payments to a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other

 

74



--------------------------------------------------------------------------------

manner that would result in a violation of Sanctions by any Person, and (z) that
no part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

6.12 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests by ICD, each Loan Party will not, and will not
permit any of its Subsidiaries to, issue or sell any of its Equity Interests.

6.13 Burdensome Agreements. Each Loan Party will not, and will not permit any of
its Subsidiaries to, enter into any agreement, contract or arrangement
(excluding this Agreement, the other Loan Documents, the ABL Credit Agreement
and the other ABL Documents) restricting any Subsidiary of any Loan Party to pay
or make dividends or distributions in cash or kind to such Loan Party, to make
loans, advances or other payments of whatsoever nature to such Loan Party, or to
make transfers or distributions of all or any part of its assets to such Loan
Party, in each case, other than (a) restrictions existing on the Closing Date
identified on Schedule 6.13 (provided this Section 6.13 shall apply to any
amendment or modification expanding the scope of any such restriction or
condition), (b) restrictions on specific assets which assets are the subject of
purchase money security interests to the extent permitted under Section 6.2, (c)
customary anti-assignment provisions contained in leases and licensing
agreements entered into by such Loan Party or such Subsidiary in the ordinary
course of its business, (d) any other provision in any agreement relating to
Permitted Indebtedness that is no more restrictive or burdensome than the
comparable provision in this Agreement and (e) any restriction contained in any
agreement of a Person acquired in a Permitted Investment, which restriction was
in existence at the time of such Permitted Investment (but not created in
connection therewith or in contemplation thereof) and which restriction is not
applicable to any Person or the properties or assets of any Person other than
the Person or the property and assets of the Person so acquired.

6.14 Employee Benefits.

(a) Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with respect to any Pension Plan, which could
reasonably be expected to result in any liability of any Loan Party or ERISA
Affiliate to the PBGC.

(b) Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Employee Benefit
Plan, agreement relating thereto or applicable law, any Loan Party or ERISA
Affiliate is required to pay if such failure could reasonably be expected to
have a Material Adverse Effect.

(c) Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Pension Plan
that could reasonably be expected either individually or in the aggregate to
result in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

(d) Amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting in a
material increase in current liability such that a Loan Party or ERISA Affiliate
is required to provide security to such Plan under the IRC.

7. FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until the payment in full of the
Obligations:

7.1 Liquidity. Loan Parties will maintain Liquidity of at least $10,000,000 at
all times.

7.2 Fixed Charge Coverage Ratio. Borrowers will maintain a Fixed Charge Coverage
Ratio of at least 1.00 to 1.00 as of the end of each Reference Period while a
Trigger Period is in effect, commencing with the most recent Reference Period
for which financial statements were, or were required to be, delivered hereunder
prior to the commencement of such Trigger Period.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three (3) Business Days,
or (b) all or any portion of the principal of the Loans;

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (A) Sections 5.1, 5.2, 5.3 (solely if any Loan Party is not in existence or
good standing in its jurisdiction of organization), 5.5 (solely with respect to
F.I.C.A., F.U.T.A., federal income taxes and any other taxes or assessments the
non-payment of which may result in a Lien having priority over Agent’s Liens),
5.6, 5.7 (solely if any Loan Party refuses to allow any Lender or its
representatives or agents to visit any Loan Party’s properties, inspect its
assets or books or records, examine and make copies of its books and records, or
discuss Borrowers’ affairs, finances, and accounts with officers and employees
of any Borrower), 5.10, 5.13, 5.14 or 5.15 of this Agreement, (B) Section 6 of
this Agreement, (C) Section 7 of this Agreement, or (D) Section 7 of the
Guaranty and Security Agreement; or

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Loan Party is not in existence or good
standing in its jurisdiction of organization), 5.5, 5.8, and 5.11 of this
Agreement and such failure continues for a period of ten days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent or any Lender; or

 

76



--------------------------------------------------------------------------------

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent or any Lender;

8.3 Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $5,000,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of thirty consecutive days
at any time after the entry of any such judgment, order, or award during which
(i) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(ii) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6 Default Under Other Agreements. If (a) there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $5,000,000 or more (other than the
ABL Credit Agreement), and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, (b) an Event of Default (as
defined in the ABL Credit Agreement) shall have occurred, (c) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party and any ABL Lender is a
counterparty, or (d) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party and a Bank Product Provider (as defined in the ABL Credit Agreement) is
not a counterparty and, in either event under this clause (d), the swap
termination costs to be paid by such Loan Party or Subsidiary to the
counterparty in accordance with the terms of such Hedge Agreement are $2,000,000
or more;

 

77



--------------------------------------------------------------------------------

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
the Guaranty and Security Agreement is limited or terminated by operation of law
or by such Guarantor (other than in accordance with the terms of this Agreement)
or if any Guarantor repudiates or revokes or purports to repudiate or revoke any
such guaranty;

8.9 Security Documents. If the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, (except to the extent of Permitted Liens which
are non-consensual Permitted Liens, Liens securing Permitted Purchase Money
Indebtedness or the interests of lessors under Capital Leases) first priority
Lien on the Collateral covered thereby, or such Lien shall for any reason cease
to be a perfected and first priority Lien (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, Liens securing Permitted
Purchase Money Indebtedness or the interests of lessors under Capital Leases),
except (a) as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement, (b) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed at any time,
$2,500,000 or (c) pursuant to the terms of the Intercreditor Agreement;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11 Change of Control. A Change of Control shall occur;

8.12 ERISA. The occurrence of any of the following events: (a) any Loan Party or
ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in liability in excess of
$1,000,000, (b) an accumulated funding deficiency or funding shortfall in excess
of $1,000,000 occurs or exists, whether or not waived, with respect to any
Pension Plan, individually or in the aggregate, (c) a Notification Event, which
could reasonably be expected to result in liability in excess of $1,000,000,
either individually or in the aggregate, or (d) any Loan Party or ERISA
Affiliate completely or partially withdraws from one or more Multiemployer Plans
and incurs Withdrawal Liability in excess of $1,000,000 in the aggregate, or
fails to make any Withdrawal Liability payment when due; or

 

78



--------------------------------------------------------------------------------

8.13 Intercreditor Agreement. (a) The provisions of the Intercreditor Agreement
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any member of the Lender Group
(under and as defined in the ABL Credit Agreement) or the ABL Agent, or (b) any
Loan Party shall, directly or indirectly, disavow or contest in any manner
(i) the effectiveness, validity or enforceability of the Intercreditor
Agreement, or (ii) that all payments realized from the liquidation of any
property of any Loan Party shall be subject to the Intercreditor Agreement.

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a) by written notice to Borrowers, declare the principal of, and any and all
accrued and unpaid interest, fees and Prepayment Premium, if any, in respect of,
the Loans and all other Obligations, whether evidenced by this Agreement or by
the Notes or any of the other Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable and Borrowers
shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower; and

(b) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Obligations, inclusive of the principal of, together
with Prepayment Premium, if any, Funding Losses, if any, and any and all accrued
and unpaid interest and fees in respect of, the Loans and all other Obligations,
whether evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrowers shall
automatically be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by the Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

 

79



--------------------------------------------------------------------------------

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons and each Participant (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys (but limited, in the case of
legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of one counsel to the Agent and one counsel to the Lenders,
taken as a whole, and, if necessary, of one local counsel to the Agent and the
Lenders taken as a whole in each relevant jurisdiction, and, solely in the case
of any actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction for those Indemnified Persons similarly situated, taken as
a whole), experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Loan Parties’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to any claims for Taxes, which shall be governed by Section 16), (b)
with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of the
Loans, or the use of the proceeds of the Loans (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this
Section 10.3, in the case of any Indemnified Person, to the extent such
obligation arises from (i) the fraud, gross negligence, bad faith or willful
misconduct, or a material breach of the Loan Documents, by such Indemnified
Person (or respective Affiliates and their respective officers, directors,
employees, advisors and agents), in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (ii) any disputes
solely among Indemnified Persons and not arising out of any act or omission of
any Borrower or any of their Affiliates, or (iii) entering into a settlement
agreement related thereto without the written consent of any Borrower (such
consent not to be unreasonably withheld or delayed).

 

80



--------------------------------------------------------------------------------

No Borrower nor any of their respective Affiliates and Subsidiaries or the
respective directors, officers, employees, advisors, and agents of the foregoing
shall be liable for any indirect, special, punitive or consequential damages
(other than in respect of any such damages incurred or paid by an Indemnified
Person to a third party) in connection with the Loans, the Loan Documents, or
the transactions contemplated hereby and thereby. This provision shall survive
the termination of this Agreement and the repayment in full of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by jointly and
severally by each Borrower with respect thereto. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party, Agent or any Lender, as the case may be, they shall
be sent to the respective address set forth below:

 

If to a Borrower:   

Independence Contract Drilling, Inc.

20475 State Highway 249, Suite 300

Houston, TX 77070

Attn: Executive Vice President & Chief Financial Officer

Email: pchoyce@icdrilling.com

with copies to:   

Sidley Austin LLP

1000 Louisiana Street

Suite 6000

Houston, TX 77002

Attn: David Buck

Email: dbuck@sidley.com

If to Agent:   

U.S. Bank National Association

214 N. Tryon Street, 27th Floor

Charlotte, NC 28202

Attn: CDO Trust Services/ James Hanley

Email: james.hanley1@usbank.com

with copies to:

  

Lowenstein Sandler LLP

1251 Avenue of Americas

New York, NY 10020

Attn: Theodore Sica

Email: tsica@lowenstein.com

 

81



--------------------------------------------------------------------------------

If to Lenders:

  

MSD PCOF Partners IV, LLC

  

645 Fifth Avenue

  

21st Floor

  

New York, NY 10022

  

Attn: Marcello Liguori

Email: MLiguori@msdcapital.com

 

with copies to:

  

Morgan, Lewis & Bockius LLP

  

One State Street

  

Hartford, Connecticut 06103

  

Attn: Daniel I. Papermaster, Esq.

  

Email: daniel.papermaster@morganlewis.com

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF

 

82



--------------------------------------------------------------------------------

NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY LENDER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, DIRECT OR INDIRECT OWNER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM

 

83



--------------------------------------------------------------------------------

FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it) to one or more assignees
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of (x) Borrowers; provided, that no consent of
Borrowers shall be required (1) if an Event of Default has occurred and is
continuing or (2) in connection with an assignment to any Eligible Assignee;
provided further, that Borrowers shall be deemed to have consented to a proposed
assignment unless they object thereto by written notice to Agent within five
Business Days after having received notice thereof; and (y) Agent.

(ii) Assignments shall be subject to the following conditions:

(A) no assignment may be made (i) to a Disqualified Institution, or (ii) to a
natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(D) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(E) the assigning Lender shall deliver written notice to the Borrowers of any
assignment made to an Eligible Assignee; provided that failure to deliver such
notice shall not affect the validity, enforceability and binding effect of such
assignment, and

 

84



--------------------------------------------------------------------------------

(F) the Assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that all rights and obligations hereunder and under the other Loan
Documents have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (except with respect to Section 10.3) and be released from
any future obligations under this Agreement (and in the case of an Assignment
and Acceptance covering all or the remaining portion of an assigning Lender’s
rights and obligations under this Agreement and the other Loan Documents, such
Lender shall cease to be a party hereto and thereto); provided, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.8(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice by the assigning Lender pursuant to
Section 13.1(a)(ii)(D), this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee.

 

85



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents;
provided, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party, or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.8, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

 

86



--------------------------------------------------------------------------------

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement to secure obligations of such Lender,
including any pledge in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of each Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of any Loan to an Affiliate of such Lender or
a Related Fund of such Lender (i) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of any Loan to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register. The entries in the Register shall be
conclusive absent manifest error.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loan held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loan that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered Note shall expressly so provide). Any participation of such
Registered Loan (and the registered Note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any

 

87



--------------------------------------------------------------------------------

commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register to the extent it has one) available for review by
Borrowers and any Lender from time to time as Borrowers or such Lender may
reasonably request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

(i) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, Prepayment Premium, Funding
Losses, fees, or other amounts due hereunder or under any other Loan Document
(other than any waiver of any (x) default interest payable pursuant to
Section 2.4(b)), (y) Default or Event of Default or (z) mandatory prepayment
payable pursuant to Section 2.2(d),

 

88



--------------------------------------------------------------------------------

(ii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (ii)) (other than any waiver of any (x) default
interest payable pursuant to Section 2.4(b)) or (y) Default or Event of Default,

(iii) amend, modify, or eliminate this Section 14.1 or any provision of this
Agreement providing for consent or other action by all Lenders,

(iv) amend, modify, or eliminate Section 3.1,

(v) amend, modify, or eliminate Section 15.11,

(vi) other than as permitted by Section 15.11, release or contractually
subordinate Agent’s Lien in all or substantially all of the Collateral other
than to the extent provided by the Intercreditor Agreement,

(vii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or all or substantially all of the Guarantors
from any obligation for the payment of money or consent to the assignment or
transfer by any Borrower or any Guarantor of any of its rights or duties under
this Agreement or the other Loan Documents,

(ix) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties,
or Affiliates of a Loan Party, or

(x) change the order of application of any payment or prepayment from the
application thereof set forth in Section 2.2 in any manner that adversely
affects any Lender without the written consent of such Lender;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders; and

(c) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party.

 

89



--------------------------------------------------------------------------------

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of such Lender and that has been approved by the Required
Lenders, the Borrowers may replace such Non-Consenting Lender in accordance with
Section 14.2; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrowers to be made pursuant to
this paragraph).

14.2 Replacement of Certain Lenders. If any Lender requests compensation under
Section 2.8(d), or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 16, or if any Lender is a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon at least five Business Days prior
irrevocable notice to such Lender and the Agent (the “Replacement Notice”),
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.1), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(b) in the case of any such assignment resulting from a claim for compensation
under Section 2.8(d) or payments required to be made pursuant to Section 16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(c) such assignment does not conflict with applicable law.

Each Replacement Notice shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

In connection with any such replacement, if any such Lender does not execute and
deliver to the Agent a duly executed Assignment and Acceptance reflecting such
replacement within two (2) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Acceptance to such Lender, then
such Lender shall be deemed to have executed and delivered such Assignment and
Acceptance without any action on the part of such Lender. Such purchase and sale
shall be effective on the date of the payment of such amount to such Lender.

 

90



--------------------------------------------------------------------------------

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints U.S. Bank National Association as its agent under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents (where required) on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, or to take any other action with
respect to any Collateral or Loan Documents which may be necessary to perfect,
and maintain perfected, the security interests and Liens upon Collateral
pursuant to the Loan Documents, (c) exclusively receive, apply, and distribute
payments and proceeds of the Collateral as provided in the Loan Documents,
(d) open and maintain such bank accounts and cash management arrangements as

 

91



--------------------------------------------------------------------------------

Agent deems necessary and appropriate in accordance with the Loan Documents for
the foregoing purposes, (e) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to any Loan Party or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (f) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except in the case of fraud, gross negligence, bad faith or
willful misconduct, or a material breach of the Loan Documents), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Loan Party or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of any
Loan Party or its Subsidiaries. No Agent-Related Person shall have any liability
to any Lender, any Loan Party or any of their respective Affiliates if any
request for any Loan or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

 

92



--------------------------------------------------------------------------------

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of any Loan Party and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons. Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender with any
credit or other information with respect to any Borrower, its Affiliates or any
of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

 

93



--------------------------------------------------------------------------------

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by the
Loan Parties and their Subsidiaries, each Lender hereby agrees that it is and
shall be obligated to pay promptly to Agent such Lender’s ratable share thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s fraud, gross negligence, bad
faith or willful misconduct, or a material breach of the Loan Documents by such
Person. Without limitation of the foregoing, each Lender shall reimburse Agent
upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that the Borrowers are required to reimburse the Agent
for such costs and expenses and the Agent is not reimbursed promptly for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8 Agent in Individual Capacity. U.S. Bank National Association and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide bank products to, acquire Equity Interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though U.S. Bank
National Association were not Agent hereunder, and, in each case, without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, U.S. Bank National
Association or its Affiliates may receive information regarding a Loan Party or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of such Loan Party or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver Agent will use its reasonable
best efforts to obtain), Agent shall not be under any obligation to provide such
information to them.

 

94



--------------------------------------------------------------------------------

15.9 Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders), Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing). Agent may also be removed at the direction of the
Required Lenders. If Agent resigns or is removed under this Agreement, the
Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned), to appoint a successor Agent
for the Lenders. If no successor Agent is appointed prior to the effective date
of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrowers, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Administrative Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide bank products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group.
The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding a Loan Party or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of such Loan
Party or such other Person and that prohibit the disclosure of such information
to the other Lenders, and the other Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full by the Loan Parties and
their Subsidiaries of all of the Obligations, (ii) constituting property being
sold or disposed of (to a person which is not a Loan Party) if a release is
required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which no Loan Party or any of its

 

95



--------------------------------------------------------------------------------

Subsidiaries owned any interest at the time Agent’s Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to a Loan Party
or its Subsidiaries under a lease or license that has expired or is terminated
in a transaction permitted under this Agreement, or (v) in connection with a
credit bid or purchase authorized under this Section 15.11. The Loan Parties and
the Lenders hereby irrevocably authorize Agent, based upon the instruction of
the Required Lenders, to (a) consent to the sale of, credit bid, or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Borrowers at any time, the Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Loan Parties
in respect of) any and all interests retained by any Loan Party, including, the

 

96



--------------------------------------------------------------------------------

proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize Agent, at its
option and in its sole discretion, to subordinate (by contract or otherwise) any
Lien granted to or held by Agent on any property under any Loan Document (a) to
the holder of any Permitted Lien on such property if such Permitted Lien secures
purchase money Indebtedness (including Capitalized Lease Obligations) which
constitute Permitted Indebtedness and (b) to the extent Agent has the authority
under this Section 15.11 to release its Lien on such property.

(b) Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by a Loan Party or any
of its Subsidiaries or is cared for, protected, or insured or has been
encumbered, (ii) to verify or assure that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion, and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise expressly provided herein.

(c) Each Lender hereby authorizes Agent to enter into the Intercreditor
Agreement and such Lender acknowledges that such Intercreditor Agreement is
binding upon it.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable,

 

97



--------------------------------------------------------------------------------

for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

15.13 Agency for Perfection. Agent hereby appoints each Lender as its agent (and
each Lender hereby accepts such appointment) for the purpose of perfecting
Agent’s Liens in assets which, in accordance with Article 8 or Article 9, as
applicable, of the Code can be perfected by possession or control. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16 Reports and Information. By becoming a party to this Agreement, each
Lender may (a) from time to time request of Agent in writing that Agent provide
to such Lender a copy of any report or document provided by any Loan Party or
its Subsidiaries to Agent that has not been contemporaneously provided by such
Loan Party or such Subsidiary to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, or (b) to the extent
that Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from any Loan Party or its Subsidiaries, from
time to time, reasonably request Agent to exercise such right as specified in
such Lender’s notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from such Loan Party or such
Subsidiary, Agent promptly shall provide a copy of same to such Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint)

 

98



--------------------------------------------------------------------------------

obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for such Lender or on its behalf, nor to take any
other action on behalf of such Lender hereunder or in connection with the
financing contemplated herein.

16. WITHHOLDING TAXES.

16.1 Payments. All payments made by any Loan Party under any Loan Document will
be made free and clear of, and without deduction or withholding for, any Taxes,
except as otherwise required by applicable law, and in the event any deduction
or withholding of Taxes is required, the applicable Loan Party shall make the
requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Tax, the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made, including such deductions and
withholdings applicable to additional sums payable under this Section 16.1, the
applicable recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. The Loan Parties will promptly
pay any Other Taxes or reimburse Agent for such Other Taxes upon Agent’s demand.
The Loan Parties shall jointly and severally indemnify each Indemnified Person
(as defined in Section 10.3) (collectively a “Tax Indemnitee”) for the full
amount of Indemnified Taxes arising in connection with this Agreement or any
other Loan Document or breach thereof by any Loan Party (including, without
limitation, any Indemnified Taxes imposed or asserted on, or attributable to,
amounts payable under this Section 16.1) imposed on, or paid by, such Tax
Indemnitee and all reasonable, documented out-of-pocket costs and expenses
related thereto (including reasonable fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Tax Indemnitee). The obligations of the Parties under this
Section 16 shall survive the termination of this Agreement, the resignation and
replacement of the Agent, and the repayment of the Obligations.

 

99



--------------------------------------------------------------------------------

16.2 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form
W-8IMY (with proper attachments as applicable);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the applicable article of such tax treaty;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender or
Participant, a properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (including a withholding statement and copies of the tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY);
and

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws as a condition to
exemption from, or reduction of, withholding or backup withholding tax in the
United States including any supplementary documentation as may be prescribed by
applicable law.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any forms previously delivered pursuant to
this Section 16.2 and to promptly notify Agent and Administrative Borrower (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

100



--------------------------------------------------------------------------------

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Obligations so long as such Participant complies with the obligations set
forth in this Section 16 with respect thereto.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Administrative Borrower and Agent (or,
in the case of a Participant, to the Lender granting the participation only) at
the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower and Agent (or, in the case of a
Participant, the Lender granting the participation) such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Administrative Borrower and Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Agent or Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

101



--------------------------------------------------------------------------------

16.3 Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4 Refunds. If Agent or a Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes to which
the Loan Parties have paid additional amounts pursuant to this Section 16, it
shall pay over such refund to the Administrative Borrower on behalf of the Loan
Parties (but only to the extent of payments made, including any additional
amounts paid, by the Loan Parties under this Section 16 with respect to
Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that the Loan Parties, upon the request of Agent or such Lender,
agrees to repay the amount paid over to the Loan Parties pursuant to this
Section 16.4 (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to

 

102



--------------------------------------------------------------------------------

Section 16.4, the payment of which would place Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein. Nothing
contained herein shall limit or preclude Agent, any Lender or any of its
respective Affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor, in any entity or person whatsoever, including, without
limitation, any competitor, supplier or customer of any Borrower, or any of
their respective Affiliates, or any other Person that may have interests
different than or adverse to such Persons.

17.6 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

103



--------------------------------------------------------------------------------

17.7 Revival and Reinstatement of Obligations; Certain Waivers. If any member of
the Lender Group repays, refunds, restores, or returns in whole or in part, any
payment or property (including any proceeds of Collateral) previously paid or
transferred to such member of the Lender Group in full or partial satisfaction
of any Obligation or on account of any other obligation of any Loan Party under
any Loan Document, because the payment, transfer, or the incurrence of the
obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist, and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated, or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.

17.8 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
(x) Subsidiaries and Affiliates of any member of the Lender Group and
(y) investors and potential investors in any Lender, any Affiliate of a Lender
or any Related Fund of a Lender; provided, that any such Subsidiary, Affiliate,
investor or potential investor shall have agreed to receive such information
hereunder subject to the terms of this Section 17.8, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided,
that (x) prior to any disclosure under this clause (iv),

 

104



--------------------------------------------------------------------------------

the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided, that (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.8 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.8 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Loans provided
hereunder in any “tombstone” or other advertisements, on its website or in other
marketing materials of the Agent.

(c) Each Loan Party agrees that Agent may make available to the Lenders
materials or information provided by or on behalf of Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform

 

105



--------------------------------------------------------------------------------

is provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of the Borrower Materials, or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities). The Loan Parties shall be deemed to
have authorized Agent and its Affiliates and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Agent and its Affiliates and the Lenders shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” or that are not at any
time filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.9 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of the
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid.

17.10 Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

 

106



--------------------------------------------------------------------------------

17.11 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.12 ICD as Agent for Borrowers. Each Borrower hereby irrevocably appoints ICD
as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to the Loans and all other notices and instructions
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Borrower shall be deemed to be given by Borrowers
hereunder and shall bind each Borrower), (b) to receive notices and instructions
from members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain the Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (ii) the Lender Group’s relying
on any instructions of the Administrative Borrower, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.12 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

17.13 Disclosure. The Loan Parties shall not issue any press release or make
other public disclosure of the identity of any Lender hereunder without such
Lender’s written consent, and in any event such Lender shall be entitled to
approve in advance any such required disclosure (such approval not to be
unreasonably withheld or delayed), other than as required by law or compulsory
legal process or as requested by a Governmental Authority, including, without
limitation, in any required filings with the Securities and Exchange Commission
and other applicable regulatory authorities and stock exchanges.

 

107



--------------------------------------------------------------------------------

17.14 Intercreditor Agreement. In the event of any conflict between the terms of
any Loan Document and the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall control.

18. AFFILIATED LENDER PROVISIONS.

18.1 Affiliated Lender Representations, Warranties and Agreements. Each
Affiliated Lender hereby represents, warrants and agrees as follows:

(a) it agrees to comply with all the terms, conditions and agreements set forth
in this Agreement and the other Loan Documents, including this Section 18, and
the related terms, conditions and agreements applicable to it as an Affiliated
Lender hereunder; and

(b) during any Affiliated Lender Adjustment Period it hereby appoints the Agent
as its attorney in fact to vote during the pendency of an Insolvency Proceeding
involving any Loan Party as a debtor (including voting on any plan of
reorganization pursuant to 11 U.S.C. §1126), Loans held by such Affiliated
Lender (and any claim with respect thereto) in accordance with Section 18.2(b).

18.2 Additional Affiliated Lender Restrictions and Limitations.

(a) Information and Meetings. Notwithstanding anything to the contrary in this
Agreement, during any Affiliated Lender Adjustment Period, the Affiliated
Lenders shall not have any right to (i) attend or participate in (including by
telephone) any meeting or discussions (or portion thereof) among the Agent
and/or any Lender to which representatives of Borrowers are not invited and/or
(ii) receive any information, reports or other materials prepared or provided by
the Agent or any Lender or any communication by or among the Agent and/or one or
more Lenders, except to the extent such information, report or materials have
been made available to the Borrowers.

(b) Voting Generally. Notwithstanding anything in Section 14.1 or the definition
of “Required Lenders” to the contrary, in connection with the exercise of any
remedies under Section 9 during any Affiliated Lender Adjustment Period for
purposes of determining whether the Required Lenders or all Lenders have
directed or required the Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, during such
Affiliated Lender Adjustment Period each Affiliated Lender shall be deemed to
have voted its interest as a Lender without discretion in the same proportion as
the allocation of voting with respect to such matter by Lenders that are not
Affiliates of the Borrowers; provided that, for the avoidance of doubt, without
the consent of such Affiliated Lender, no such amendment, modification, waiver
consent or other action shall (i) extend the due date for interest under the
Loan Documents owed to such Affiliated Lender, (ii) reduce any amount owing to
such Affiliated Lender under any Loan Document or (iii) result in a
disproportionate and adverse effect on such Affiliated Lender in relation to the
Loans of all Lenders that are not Affiliates of the Borrowers, in each case
except as provided in clause (c) below.

 

108



--------------------------------------------------------------------------------

(c) Insolvency Proceedings. During any Affiliated Lender Adjustment Period each
Affiliated Lender, solely in its capacity as a Lender, hereby agrees, and such
Affiliated Lender shall provide upon request by the Agent (at the direction of
the Required Lenders) a confirmation that, if any Loan Party shall be subject to
any Insolvency Proceeding, (i) such Affiliated Lender (in its capacity as such)
shall not take any step or action in such Insolvency Proceeding to object to,
impede, or delay the exercise of any right or the taking of any action by the
Agent (or the taking of any action by a third party that is supported by the
Agent) in relation to such Affiliated Lender’s claim with respect to its Loans
(including objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise, or
plan of reorganization) so long as such Affiliated Lender is treated in
connection with such exercise or action on the same or better terms as the other
Lenders, (ii) with respect to any matter requiring the vote of Lenders during
the pendency of any such Insolvency Proceeding (including voting on any plan of
reorganization pursuant to 11 U.S.C. §1126), such Loans held by such Affiliated
Lender (and any claim with respect thereto) shall be deemed assigned for all
purposes to the Agent, which shall cast such vote in accordance with clause
(b) above (without regard to clauses (i) through (iii) of the proviso to such
clause (b)), and (iii) such Affiliated Lender (in its capacity as such) shall
otherwise give or refrain from giving any consent in any such Insolvency
Proceeding at the direction of the Required Lenders. In furtherance of the
foregoing, and to the extent not otherwise assigned or deemed assigned to the
Agent, during any Affiliated Lender Adjustment Period, each Affiliated Lender
agrees during any Insolvency Proceeding that it shall vote the portion of its
Loans (and any claim with respect thereto) in accordance with clause (b) above
(without regard to clauses (i) through (iii) of the proviso to such clause (b)).

(d) Waiver. During any Affiliated Lender Adjustment Period no Affiliated Lender
shall (i) be entitled to bring actions against the Agent, in its role as such,
(ii) receive advice of counsel or other advisors to the Agent or any Lenders or
(iii) challenge the attorney client privilege of the Agent or any Lender and
their respective counsel.

18.3 No Pro Rata Treatment. Notwithstanding anything to the contrary set forth
in the foregoing or in any other Loan Document, in the event any payment to any
Affiliated Lender made during any Affiliated Lender Adjustment Period is
invalidated, avoided, declared to be fraudulent or preferential, set aside or
otherwise required to be transferred to a trustee, receiver, a Loan Party or
estate of a Loan Party in connection with any Insolvency Proceeding as a result
of such Affiliated Lender being an Affiliate of the Borrowers or otherwise
required to be transferred to any other Person, such Affiliated Lender shall
have no right, in respect of such payment, of contribution or payment (including
by way of participation) from any Lender or the Agent under any term or
provision of this Agreement or any other Loan Document providing for the pro
rata treatment of Lenders.

[Signature pages to follow.]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:                                                   INDEPENDENCE
CONTRACT DRILLING, INC.,     a Delaware corporation     By:   

/s/ Philip A. Choyce

    Name:   

Philip A. Choyce

    Title:   

Secretary

 

PATRIOT SARATOGA MERGER SUB, LLC, a Delaware limited liability company By:  

/s/ Philip A. Choyce

Name:  

Philip A. Choyce

Title:  

President and Secretary

 

The undersigned hereby confirms that, as a result of its merger with PATRIOT
SARATOGA MERGER SUB, LLC, it hereby assumes all of the rights and obligations of
PATRIOT SARATOGA MERGER SUB, LLC under this Agreement (in furtherance of, and
not in / loss of, any assumption or deemed assumption as a matter of law) and
hereby is joined to this Agreement as a Borrower hereunder.

 

ICD OPERATING LLC, a Delaware limited liability company By:  

/s/ Philip Choyce

Name:  

Philip Choyce

Title:  

President and Secretary

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AGENT:                       U.S. BANK NATIONAL ASSOCIATION      By:   

/s/ James A. Hanley

     Name:   

James A. Hanley

     Title:   

Vice President

LENDERS:      MSD PCOF PARTNERS IV, LLC      By:   

/s/ Ken Gerold

     Name:   

Ken Gerold

     Title:   

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Assignment and Acceptance

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Compliance Certificate

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit C

Form of LIBOR Notice

 

Exhibit C-1